        Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 1 of 88



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   REBEKAH A. FRETZ
     JAMES F. ZAHRADKA II
 5   GARRETT M. LINDSEY (SBN 293456)
     Deputy Attorneys General
 6    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 7    Telephone: (213) 269-6402
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California
 9   (List of other Plaintiffs’ counsel continued on next page)
10
                              IN THE UNITED STATES DISTRICT COURT
11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13
     STATE OF MICHIGAN, STATE OF                           Civil Case No. 3:20-cv-04478-SK
14   CALIFORNIA, DISTRICT OF
     COLUMBIA, STATE OF HAWAII, STATE
15   OF MAINE, STATE OF MARYLAND,
     STATE OF NEW MEXICO,                                  FIRST AMENDED COMPLAINT FOR
16   COMMONWEALTH OF                                       DECLARATORY AND INJUNCTIVE
     PENNSYLVANIA, STATE OF                                RELIEF
17   WISCONSIN, THE BOARD OF
     EDUCATION FOR THE CITY SCHOOL
18   DISTRICT OF THE CITY OF NEW YORK,
     BOARD OF EDUCATION FOR THE CITY
19   OF CHICAGO, CLEVELAND
     MUNICIPAL SCHOOL DISTRICT
20   BOARD OF EDUCATION, and SAN
     FRANCISCO UNIFIED SCHOOL
21   DISTRICT,

22                                           Plaintiffs,

23                  v.

24
     ELISABETH D. DEVOS, IN HER OFFICIAL
25   CAPACITY AS THE UNITED STATES
     SECRETARY OF EDUCATION, AND UNITED
26   STATES DEPARTMENT OF
     EDUCATION,
27
                                            Defendants.
28

                            First Amended Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 2 of 88



 1   DANA NESSEL                                             BRIAN E. FROSH
     Attorney General of Michigan                            Attorney General of Maryland
 2   FADWA A. HAMMOUD                                        STEVEN M. SULLIVAN
     Solicitor General                                       Solicitor General
 3   TONI L. HARRIS                                           200 Saint Paul Place
     NEIL GIOVANATTI                                          Baltimore, Maryland 21202
 4   Assistant Attorneys General                              (410) 576-6427
      Michigan Department of Attorney General                 sullivan@oag.state.md.us
 5    P.O. Box 30758                                         Attorneys for Plaintiff State of Maryland
      Lansing, MI 48909
 6    (517) 335-7603                                         HECTOR BALDERAS
      HammoudF1@michigan.gov                                 Attorney General of New Mexico
 7    HarrisT19@michigan.gov                                 P. CHOLLA KHOURY
      GiovanattiN@michigan.gov                               LISA GIANDOMENICO
 8   Attorneys for Plaintiff State of Michigan               Assistant Attorneys General
                                                             Consumer & Environmental Protection
 9   KARL A. RACINE                                          Division
     Attorney General of the District of Columbia             New Mexico Attorney General’s Office
10   KATHLEEN KONOPKA                                         201 Third Street NW, Suite 300
     Deputy Attorney General, Public Advocacy                 Albuquerque, NM 87102
11   Division                                                 (505) 490-4846
     BRENDAN B. DOWNES                                        ckhoury@nmag.gov
12   NICOLE HILL                                              lgiandomenico@nmag.gov
     Assistant Attorneys General, Public                     Attorneys for Plaintiff State of New Mexico
13   Advocacy Division
      Office of the Attorney General for the                 JOSH SHAPIRO
14   District of Columbia                                    Attorney General of Pennsylvania
      441 4th St., N.W. Suite 630S                           MICHAEL J. FISCHER
15    Washington, DC 20001                                   Chief Deputy Attorney General
      (202) 724-6610                                          Impact Litigation Section
16    Kathleen.Konopka@dc.gov                                 Pennsylvania Office of Attorney General
     Attorneys for Plaintiff District of Columbia             21 S. 12th Street, 3rd Floor
17                                                            Philadelphia, PA 19107
     CLARE E. CONNORS                                         (215) 560-2171
18   Attorney General of Hawaii                               mfischer@attorneygeneral.gov
     HOLLY T. SHIKADA                                        Attorneys for Plaintiff Commonwealth of
19   KEVIN M. RICHARDSON                                     Pennsylvania
     Deputy Attorneys General
20    Education Division                                     JOSHUA L. KAUL
      235 South Beretania Street, Suite 304                  Attorney General of Wisconsin
21    Honolulu, HI 96813                                     HANNAH S. JURSS
      (808) 586-1255                                         Assistant Attorney General
22    Kevin.M.Richardson@hawaii.gov                           Wisconsin Department of Justice
     Attorneys for Plaintiff State of Hawaii                  Post Office Box 7857
23                                                            Madison, WI 53707
     AARON M. FREY                                            (608) 266-8101
24   Attorney General of Maine                                jursshs@doj.state.wi.us
     SARAH A. FORSTER                                        Attorneys for Plaintiff State of Wisconsin
25   Assistant Attorney General
      6 State House Station
26    Augusta, ME 04333-0006
      (207) 626-8866
27    sarah.forster@maine.gov
     Attorneys for Plaintiff State of Maine
28

                           First Amended Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 3 of 88



 1   JAMES E. JOHNSON                                         SQUIRE PATTON BOGGS (US) LLP
     Corporation Counsel of the City of New                   GABRIEL COLWELL (CABN 216783)
 2   York                                                     COLIN R. JENNINGS (OHBN 0068704)
     ERIC PROSHANSKY                                          W. MICHAEL HANNA (OHBN 0020149)
 3   HOPE LU                                                  EMILY R. SPIVACK (OHBN 0090777)
     GAIL RUBIN                                                555 South Flower Street, Suite 3100
 4   Assistant Corporation Counsel                             Los Angeles, CA 90071
      100 Church Street                                        (213) 624-2500
 5    New York, NY 10007                                       gabriel.colwell@squirepb.com
      (212) 356-2032                                           colin.jennings@squirepb.com
 6    eproshan@law.nyc.gov                                     mike.hanna@squirepb.com
      hlu@law.nyc.gov                                          emily.spivack@squirepb.com
 7    grubin@law.nyc.gov                                      CLEVELAND MUNICIPAL SCHOOL DISTRICT
     Attorneys for Plaintiff the Board of                     BOARD OF EDUCATION
 8   Education of the City School District of the             KEVIN J. BURTZLAFF (OHBN 0039648)
     City of New York                                         Board Attorney and Liaison
 9                                                             1111 Superior Ave E
     BOARD OF EDUCATION, CITY OF CHICAGO                       Cleveland, OH 44114
10   DEPARTMENT OF LAW                                         (216) 838-0032
     JOSEPH MORIARTY                                           kevin.burtzlaff@clevelandmetroschools.org
11   General Counsel                                          Attorneys for Plaintiff Cleveland Municipal
     J. ERNEST MINCY                                          School District Board of Education
12   Deputy General Counsel for Litigation
      1 North Dearborn Street, Suite 900                      SAN FRANCISCO UNIFIED SCHOOL DISTRICT
13    Chicago, IL 60602                                       DANIELLE HOUCK
      (773) 553-1693                                          General Counsel
14    jemincy1@cps.edu                                        SUSANNE NAOMI STARECKI KIM
     Attorneys for Plaintiff Chicago Board of                 Sr. Deputy General Counsel
15   Education                                                LEGAL DEPARTMENT
                                                               555 Franklin Street, 3rd Floor
16                                                             San Francisco, CA 94102
                                                               (415) 241-6216
17                                                             Kims1@sfusd.edu
                                                              Attorneys for Plaintiff San Francisco Unified
18                                                            School District
19

20

21

22

23

24

25

26

27

28

                            First Amended Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 4 of 88



 1                                              INTRODUCTION
 2         1.    The State of Michigan, the State of California, the District of Columbia, the State of

 3   Hawaii, the State of Maine, the State of Maryland, the State of New Mexico, the Commonwealth

 4   of Pennsylvania, and the State of Wisconsin (collectively, Plaintiff States or the States), the Board

 5   of Education of the City School District of the City of New York (New York City Department of

 6   Education), Board of Education for the City of Chicago, Cleveland Municipal School District

 7   Board of Education, and San Francisco Unified School District (collectively, Plaintiff LEAs) (and

 8   collectively with Plaintiff States, Plaintiffs) bring this action to challenge a rule promulgated by

 9   Defendants Secretary Elisabeth D. DeVos and the United States Department of Education (the

10   Department) (collectively, Defendants), unlawfully and erroneously interpreting the Coronavirus

11   Aid, Relief, and Economic Security Act (CARES Act), Public Law 116–136, 134 Stat. 281. The

12   Department’s interpretation will deprive low-income and at-risk students, their teachers, and the

13   public schools that serve them of critical resources to meet students’ educational and social-

14   emotional needs during and after pandemic-related school closures. Plaintiffs will also be harmed

15   by the loss of these critical resources at a time of severe crisis.

16         2.    The CARES Act was enacted on March 27, 2020, to address some of the financial

17   challenges faced by Americans as businesses closed, employees lost their jobs, and schools closed

18   their buildings and transitioned to remote learning in an unprecedented effort to slow the spread

19   of the virus. The statute authorizes the allocation of $30.75 billion for elementary and secondary

20   schools and higher education in response to the COVID-19 pandemic, including assisting students

21   to transition to distance learning. The statute directs states to distribute CARES Act funds to

22   local educational agencies (LEAs) in proportion to their allocation under part A of Title I of the

23   Elementary and Secondary Education Act of 1965 (ESEA) in the previous fiscal year. Title I-A

24   funds are allocated to LEAs and schools based on the number of children who are economically

25   disadvantaged. These funds benefit many of the vulnerable students whom the Plaintiff States

26   and LEAs serve, including children with disabilities, migrant children, English language learners,

27   children in residential or day programs for students in the foster care or juvenile justice systems,

28   and homeless children.
                                                          1
                             First Amended Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 5 of 88



 1         3.    Congress directed LEAs to use a portion of the funds they receive from the CARES
 2   Act to provide equitable services to eligible private-school students and teachers in the same
 3   manner as provided under Section 1117 of the ESEA. CARES Act § 18005. Under Section
 4   1117, LEAs calculate the amount of Title I-A funds reserved for equitable services based on the
 5   number of low-income students who attend private schools as a percentage of the total number of
 6   low-income students in public and private schools combined. Once the money is apportioned, the
 7   LEA then provides equitable services to private-school students who are academically at-risk.
 8         4.    Section 1117 is clear that LEAs are to use Title I-A funds to provide services to at-
 9   risk private-school students, and neither Section 1117 nor the CARES Act allows the funds at
10   issue to be used to provide equitable services to all students enrolled in private schools. Yet,
11   despite these clear mandates and contrary to the will of Congress, the Department grafted its own
12   allocation and eligibility rules on Congress’s directive.
13         5.    The Department first issued its interpretation of how LEAs should apportion the
14   CARES Act moneys and which private-school students were eligible for equitable services on
15   April 30, 2020, through a guidance document (Guidance Document).1 The Guidance
16   Document—which was inconsistent with prior Title I guidance issued by the Department less
17   than a year ago—provided that LEAs must apportion funds for equitable services using the total
18   numbers of private and public-school students rather than only low-income students. If every
19   LEA receiving CARES Act funds were required to apportion CARES Act funds in this manner,
20   millions of dollars in CARES Act funding would be diverted from their public schools to the
21   private schools. In addition, the Guidance Document directed LEAs to provide equitable services
22   to all private-school students, regardless of whether the private-school students were low income,
23   were academically at-risk of failing, or resided in Title I school attendance areas. Neither of these
24   mandates is consistent with Section 1117.
25

26          1
              The Guidance Document is attached hereto as Exhibit A. The Department removed this
27   original version of the Guidance Document from its website and has posted a different version of
     the Guidance Document, available at https://oese.ed.gov/files/2020/06/Providing-Equitable-
28   Services-under-the-CARES-Act-Programs-Update-6-25-2020.pdf.
                                                         2
                            First Amended Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 6 of 88



 1         6.      After widespread pushback regarding the Department’s incorrect and unlawful
 2   guidance, the Department doubled-down on its erroneous interpretation of the CARES Act with
 3   the publication of an interim final rule entitled Providing Equitable Services to Students and
 4   Teachers in Non-public Schools, 85 Fed. Reg. 39,479 (July 1, 2020) (the Equitable Services Rule
 5   or Rule).2 The Rule was published as an interim final rule, which is effective upon publication.
 6         7.      Contrary to the Act, the Department’s Rule requires LEAs to make an untenable
 7   choice about how to apportion the CARES Act funds for private-school students, with neither
 8   option supported by the relevant statutes: (1) follow the same interpretation contained in the
 9   Guidance Document by apportioning funds for equitable services based on the number of all
10   private school children enrolled, rather than low-income private school children as required by
11   Section 1117; or (2) apportion funds for equitable services based on the number of low-income
12   non-public school children, as required under Section 1117, but then incur strict, poison-pill
13   requirements found nowhere in the CARES Act on how the public-school share of the funds can
14   be used. Under either option, all private-school students would still be eligible to receive
15   equitable services, which negates the eligibility requirements for services in Section 1117.
16         8.      The first poison-pill “option” for LEAs prohibits them from using the public-school
17   share of the funds for any non-Title I schools. As a result, depending on the district, numerous
18   schools—which, despite not being designated as Title I schools, serve many low-income and at-
19   risk students—are excluded from receiving any funds. This restriction cannot square with the
20   flexibility Congress provided to LEAs to use the funds for all schools in their districts, not only
21   Title I schools. The second requirement cautions the LEAs from using the funds in a way that
22   would result in other federal funds “supplant[ing],” rather than “supplement[ing],” traditional
23   school funding from state and local sources. In effect, this second requirement prohibits many
24   LEAs from using CARES Act funds for existing expenditures, which is nonsensical since filling
25   the gap created by reduced state and local funding is a key purpose of the CARES Act funding.
26   These two poison pill restrictions on the use of the CARES Act funds penalize LEAs for
27
            2
28              The Rule is attached hereto as Exhibit B.
                                                          3
                             First Amended Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 7 of 88



 1   following the proportional share calculation in Section 1117 (and required by the CARES Act),
 2   and push LEAs to apportion funds in accordance with the Department’s Guidance Document—
 3   forcing LEAs to grant a higher proportion of funds to private schools, contrary to the CARES
 4   Act’s clear mandate. They also undermine the flexibility that Congress intended to grant LEAs
 5   when it enacted a broad set of permitted uses for CARES Act funds, which expressly include
 6   maintaining continuity of services and continuing to employ existing staff of the local educational
 7   agency. See CARES Act §§ 18002(c)(1), 18003(d)(12).
 8         9.    The Rule is thus inconsistent with and not in accordance with the law. The
 9   discrepancy between the plain language of the CARES Act and the Department’s inaccurate
10   interpretations has led to widespread confusion for State Education Agencies (SEAs), LEAs, and
11   private schools across the Nation. The Rule strips funds Congress specifically directed to public
12   schools to support their response to the COVID-19 pandemic and requires that those funds be
13   reallocated, including to affluent private schools, with consideration neither of the private
14   schools’ needs or available resources nor the harms these reallocations cause to public schools.
15   While Congress intended to provide some assistance to private-school students and teachers
16   through the inclusion of equitable services, it intended that assistance go to vulnerable students
17   and used the Title I-A formula and equitable services requirement applicable to those funds to
18   that end.
19         10.   The CARES Act does not expressly delegate to the Department the authority to
20   promulgate administrative rules that interpret, let alone completely re-write, the Act’s allocation
21   requirements for moneys provided to private-school students. Nor does the Department’s general
22   rulemaking authority, see 20 U.S.C. § 1221e-3, allow it to impose these restrictions.
23         11.   Because Congress unambiguously directed the allocation of money in accordance
24   with Title I-A, Congress neither explicitly nor implicitly left any gaps in the statute that might
25   justify rulemaking by the Department. The Department’s guidance and the Rule are accordingly
26   entitled to no deference.
27         12.   The Rule is arbitrary and capricious in several respects.
28
                                                         4
                            First Amended Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 8 of 88



 1         13.   First, as discussed above, the Department failed to articulate how its position
 2   comports with the plain text of section 18005 of the CARES Act. Thus, it must be set aside as
 3   based on an incorrect legal premise. See Safe Air for Everyone v. U.S. EPA, 488 F.3d 1088, 1101
 4   (9th Cir. 2007).
 5         14.   Second, the Department failed to adequately explain—consistent with the evidence
 6   before it—why it was reversing its own Title I guidance regarding how equitable services under
 7   Section 1117 should be provided. See, e.g., Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm
 8   Mut. Auto. Ins. Co., 463 U.S. 29, 52 (1983) (requiring agencies to “explain the evidence which is
 9   available, and . . . offer a rational connection between the facts found and the choice made . . .
10   [including] justification for rescinding the regulation”); see also Dep’t of Homeland Sec. v.
11   Regents of the Univ. of Cal., 140 S. Ct. 1891, 1913 (2020) (requiring “reasoned analysis to
12   support” rescission of prior policy) (quoting State Farm, 463 U.S. at 42) (punctuation omitted).
13         15.   Third, the Department ignored important aspects of the problem, see State Farm, 463
14   U.S. at 43, including, among others, the harms to students, States, and LEAs discussed herein.
15   For example, the Department failed to consider that communities with Title I-eligible schools are
16   likely to experience a greater concentration of difficulties relating to COVID-19, and that
17   therefore Congress intended the flexible uses of the CARES Act funds to be concentrated in these
18   communities’ schools.
19         16.   Fourth, the Department took into account factors Congress did not intend it to
20   consider. See id. For example, the Department’s prioritization of support for all private-school
21   students, even those not Title I-A eligible, appears to be based on the erroneous premise that
22   Congress intended to direct these funds to affluent, economically secure private-school students
23   on an equal basis as public schools that educate large populations of at-risk and low-income
24   students. Congress unambiguously expressed clear intent to the contrary by using the Title I-A
25   allocation method, which tracks low-income students.
26         17.   Fifth, the Department failed to take into account the reliance interests that its former
27   position generated. The Plaintiff States and LEAs have relied on the Department’s prior
28   interpretations of Title I equitable services, and there is no indication that the Department took
                                                         5
                            First Amended Complaint for Declaratory and Injunctive Relief
        Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 9 of 88



 1   this into account when making its decision. “When an agency changes course . . . it must be
 2   cognizant that longstanding policies may have engendered serious reliance interests that must be
 3   taken into account. It would be arbitrary and capricious to ignore such matters.” Regents, 140 S.
 4   Ct. at 1913 (citations and punctuation omitted).
 5         18.   Sixth, the Department’s ever-changing position has generated an “[u]nexplained
 6   inconsistency,” and the Department has not shown any awareness of its changed position. Nat’l
 7   Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981 (2005).
 8         19.   In addition, the Department flouted the procedural steps required under the
 9   Administrative Procedure Act (APA) for the promulgation of the Rule, as the Department did not
10   have good cause for issuing the Rule as an interim final rule. 5 U.S.C. § 553(b)(B); see, e.g.,
11   California v. Azar, 911 F.3d 558, 576 (9th Cir. 2018) (“[A]n agency’s desire to eliminate more
12   quickly legal and regulatory uncertainty is not by itself good cause.”).
13         20.   The Rule also violates core separation of powers principles in the Constitution.
14   “[W]here previously appropriated money is available for an agency to perform a statutorily
15   mandated activity,” separation of powers principles and the Spending Clause prevent agencies
16   from “ignor[ing] statutory mandates or prohibitions.” In re Aiken County, 725 F.3d 255, 260
17   (D.C. Cir. 2013); see also City & Cty. of San Francisco v. Trump, 897 F.3d 1225, 1232 (9th Cir.
18   2018) (agencies are without “[the] unilateral authority” to “thwart congressional will by canceling
19   appropriations passed by Congress”) (internal quotation marks and citations omitted). Congress
20   intended to deliver LEAs “need[ed] funding flexibility due to the disruption in the academic year
21   from COVID-19.” 166 Cong. Rec. H1856 (Mar. 27, 2020) (statement of Rep. Underwood).
22   Congress intended that LEAs have this funding to “help alleviate the challenges educators,
23   students and families are struggling with in light of school closures” particularly those “students
24   with disabilities, English language learners, and students experiencing homeless.” 166 Cong.
25   Rec. E340 (Mar. 31, 2020) (statement of Rep. Jayapal).
26         21.   Relatedly, the Rule violates the Spending Clause: (1) it is contrary to Congress’s
27   plainly expressed intent in the CARES Act; (2) Congress has not “unambiguously” imposed the
28   requirements of the Rule, South Dakota v. Dole, 483 U.S. 203, 207 (1987) (internal citations
                                                    6
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 10 of 88



 1   omitted, brackets in original); and (3) it is an improper “post acceptance” restriction on the States’
 2   and LEAs’ use of the funds, Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 25 (1981).
 3         22.   Further, the additional funding requirements on schools that the Department would
 4   impose under one of the so-called “choices” provided in the Rule violate the plain language of the
 5   CARES Act requiring that funds be allocated in the same manner as required in Section 1117 and
 6   specifying that funds could be used to maintain existing operations and retain existing personnel.
 7   The Department’s allocation scheme will dilute the per-pupil amount available to all public
 8   schools by directing CARES Act funds to support private-school students not eligible for
 9   equitable services.
10         23.   To avert irreparable injury to the Plaintiff States, Plaintiff LEAs, and the students,
11   teachers, and schools within their states and school districts, Plaintiffs bring this suit to declare
12   unlawful and enjoin the Department’s Guidance Document and the Rule.
13                                     JURISDICTION AND VENUE
14         24.   This action arises under the APA, 5 U.S.C. §§ 553, 701-06, and the U.S. Constitution.
15   This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1346.
16         25.   This Court has the authority to issue declaratory relief, injunctive relief, and other
17   relief pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and the APA, 5 U.S.C. §§
18   702, 705-06.
19         26.   This is a civil action in which Defendants are agencies of the United States or officers
20   of such an agency. Venue is proper in this Court because a substantial part of the events giving
21   rise to this action occurred in this district. See 28 U.S.C. § 1391(e)(1).
22                                                PLAINTIFFS
23         27.   Plaintiff State of Michigan is a sovereign state of the United States of America. This
24   action is being brought on behalf of the State by Attorney General Dana Nessel pursuant to her
25   statutory authority. Mich. Comp. Laws § 14.28.
26         28.    Plaintiff State of California is a sovereign state of the United States of America. This
27   action is being brought on behalf of the State by California Attorney General Xavier Becerra, the
28   State’s chief law officer, Cal. Const., art. V, § 13, who has the duty to see that the laws of the
                                                         7
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 11 of 88



 1   State are uniformly and adequately enforced, and Governor Gavin Newsom, the State’s chief
 2   executive officer, who is responsible for overseeing the operations of the State and ensuring that
 3   its laws are faithfully executed, Cal. Const., art. V, § 1.
 4         29.   Plaintiff District of Columbia is a sovereign municipal corporation organized under
 5   the Constitution of the United States. It is empowered to sue and be sued, and it is the local
 6   government for the territory constituting the permanent seat of the federal government. The
 7   District is represented by and through its chief legal officer, the Attorney General for the District
 8   of Columbia, Karl A. Racine. The Attorney General has general charge and conduct of all legal
 9   business of the District and all suits initiated by and against the District and is responsible for
10   upholding the public interest. D.C. Code § 1-301.81.
11         30.   Plaintiff State of Hawaii is a sovereign state of the United States of America. The
12   Attorney General is the chief legal officer and chief law enforcement officer of the State of
13   Hawaii. The Attorney General’s powers and duties include appearing for and representing the
14   State “in all the courts of record, in all cases criminal or civil in which the State may be a party, or
15   be interested, and may in like manner appear in the district courts in such cases.” Haw. Rev. Stat.
16   § 28-1. Hawaii is represented by its Attorney General, Clare E. Connors, who is authorized to file
17   civil actions to protect Hawaii’s rights and interests in state and federal courts.
18         31. Plaintiff State of Maine is a sovereign state of the United States of America. The
19   Attorney General of Maine, Aaron M. Frey, is a constitutional officer with the authority to
20   represent the State of Maine in all matters and serves as its chief legal officer with general charge,
21   supervision, and direction of the State’s legal business. Me. Const. art. IX, § 11; Me. Rev. Stat.,
22   tit. 5, §§ 191 et seq. The Attorney General’s powers and duties include acting on behalf of the
23   State and the people of Maine in the federal courts on matters of public interest. The Attorney
24   General has the authority to file suit to challenge action by the federal government that threatens
25   the public interest and welfare of Maine residents as a matter of constitutional, statutory, and
26   common-law authority.
27         32.   Plaintiff State of Maryland is a sovereign state of the United States of America. The
28   State is represented by and through the Attorney General of Maryland, its chief legal officer with
                                                     8
                             First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 12 of 88



 1   general charge, supervision, and direction of the State’s legal business. The Attorney General’s
 2   powers and duties include acting on behalf of the State and the people of Maryland in the federal
 3   courts on matters of public concern. Under the Constitution of Maryland, and as directed by the
 4   Maryland General Assembly, the Attorney General has the authority to file suit to challenge
 5   action by the federal government that threatens the public interest and the welfare of Maryland
 6   residents. Md. Const. art. V, § 3(a)(2); 2017 Md. Laws, Joint Resolution 1.
 7         33.   Plaintiff State of New Mexico is a sovereign state of the United States of America.
 8   New Mexico is represented by its Attorney General, Hector Balderas, who is authorized to assert
 9   the State’s interests in state and federal courts.
10         34.   Plaintiff the Commonwealth of Pennsylvania is a sovereign state of the United States
11   of America. This action is brought on behalf of the Commonwealth by Attorney General Josh
12   Shapiro, the “chief law officer of the Commonwealth.” Pa. Const. art. IV, § 4.1. Attorney
13   General Shapiro brings this action on behalf of the Commonwealth pursuant to his statutory
14   authority under 71 Pa. Stat. § 732-204.
15         35.   Plaintiff State of Wisconsin is a sovereign state of the United States of America and
16   brings this action by and through its Attorney General, Joshua L. Kaul, who is the chief legal
17   officer of the State of Wisconsin and has the authority to file civil actions to protect Wisconsin’s
18   rights and interests. See Wis. Stat. § 165.25(1m). The Attorney General’s powers and duties
19   include appearing for and representing the State, on the governor’s request, “in any court or
20   before any officer, any cause or matter, civil or criminal, in which the state or the people of this
21   state may be interested.” Id.
22         36.   Plaintiff Board of Education of the City School District of the City of New York
23   (a/k/a the New York City Department of Education and hereafter the NYCDOE) is a city school
24   district governed by Article 52-A of New York Education Law. NYCDOE is the largest public
25   school district in the nation. It serves about 1.1 million students in approximately 1,600 schools.
26   The NYCDOE has standing to bring this action because the Rule harms the NYCDOE’s
27   economic and proprietary interests, and inhibits its ability to provide its students, teachers, and
28
                                                          9
                             First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 13 of 88



 1   schools the essential support and services needed during and in response to the COVID-19
 2   pandemic.
 3         37.   Plaintiff Board of Education for the City of Chicago (CBOE), also known as the
 4   Chicago Public Schools (CPS), is a city school district governed by the School Code of the State
 5   of Illinois. CBOE is the third largest public-school district in the nation. It serves about 360,000
 6   students in approximately 600 schools. The CBOE has standing to bring this action because the
 7   Rule harms the CBOE’s economic and proprietary interests, and inhibits its ability to provide its
 8   students, teachers, and schools the essential support and services needed during and in response to
 9   the COVID-19 pandemic.
10         38.   Plaintiff Cleveland Municipal School District Board of Education (CMSD) is a
11   municipal school district governed by Title 33 of the Ohio Revised Code. CMSD is the second-
12   largest school district in Ohio, serving approximately 37,700 students in 103 schools. CMSD has
13   been a leader in innovating creative approaches to urban education, and has developed extensive
14   partnerships with its community to further its students’ success. CMSD has standing to bring this
15   action because the Rule harms CMSD’s economic and proprietary interests, and interferes with its
16   ability to provide its students, teachers, schools and community the essential support and services
17   needed during and in response to the COVID-19 pandemic.
18         39.   Plaintiff San Francisco Unified School District (SFUSD or San Francisco) is a LEA
19   and one of the largest school districts in California, operating pursuant to the laws of the State of
20   California. SFUSD serves approximately 52,468 students, of whom 28,556 are
21   socioeconomically disadvantaged, 15,028 are English Learners, 2,064 are homeless, 6,275 are
22   students with disabilities, and 254 are foster youth. SFUSD oversees approximately 133 schools
23   of which about 53 qualify as Title I schools. SFUSD’s offices are located on Franklin Street in
24   San Francisco, California.
25         40.   In filing this action, Plaintiffs seek to redress harms to their interests as recipients of
26   CARES Act emergency relief funding. Plaintiffs are affected by the Department’s interpretation
27   of the CARES Act through the Rule and Guidance Document, are directly injured by them, and
28   the relief requested will redress their injuries.
                                                          10
                             First Amended Complaint for Declaratory and Injunctive Relief
          Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 14 of 88



 1                                              DEFENDANTS
 2          41.   Defendant Elisabeth D. DeVos is Secretary of the United States Department of
 3   Education and is sued in her official capacity pursuant to 5 U.S.C. § 702. Her principal address is
 4   400 Maryland Avenue, S.W., Washington, D.C. 20202.
 5          42.   Defendant the United States Department of Education is an executive agency of the
 6   United States of America pursuant to 5 U.S.C. § 101, and a federal agency within the meaning of
 7   28 U.S.C. § 2671. As such, it engages in agency action and is named as a defendant in this action
 8   pursuant to 5 U.S.C. § 702. Its principal address is 400 Maryland Avenue, S.W., Washington,
 9   D.C. 20202.
10          43.   Secretary DeVos is responsible for carrying out the duties of the Department of
11   Education under the Constitution of the United States of America and relevant statutes, including
12   the CARES Act and the ESEA.
13                                      FACTUAL ALLEGATIONS
14   I.     COVID-19 PANDEMIC
15          44.   COVID-19 is a public health emergency that has caused and continues to have
16   devastating impacts on countless individuals, families, communities, businesses, and
17   governments. Our Nation’s educational agencies and school systems have had to respond
18   urgently to the crisis and take drastic measures to protect the health and safety of their students
19   and staff.
20          45.   Plaintiffs’ educational agencies and school districts have been forced to transition to
21   remote delivery of instruction, implement new health and safety guidelines, and meet the novel
22   and challenging needs of their students arising from the pandemic, including supports for their
23   vulnerable populations beyond the provision of core educational services. These efforts include,
24   but are not limited to, serving meals to qualifying students and families; providing special
25   education and related services to students with disabilities remotely; enabling English learners
26   and migrant students to access remote learning by providing accessible technology, online
27   instruction and translations; and offering computing devices and connectivity to low-income
28   students at no cost.
                                                         11
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 15 of 88



 1         46.   Compounding the programmatic challenges in serving students during the pandemic
 2   is the uncertainty and economic stress caused by COVID-19 on the Plaintiff States, their SEAs,
 3   and LEAs. Public education largely depends on state funding. State budgets have been hit hard
 4   by dramatic reductions in revenues from state sales and income taxes caused by the COVID-19
 5   pandemic, as well as increased expenditures necessary for the public health response. This
 6   revenue decline inevitably impacts the amount of state aid available to school districts. And yet,
 7   school districts have incurred and will incur significant costs related to the pandemic, including
 8   paying for deep-cleaning campuses, obtaining personal protective equipment for employees,
 9   purchasing distance learning materials as well as new software and hardware, and preparing and
10   delivering meals to students and families.
11   II.   THE CARES ACT
12         47.   In late March 2020, the United States Congress acted to address the fiscal impact of
13   the COVID-19 outbreak. It passed legislation, signed by the President, including appropriations
14   to federal agencies with explicit direction for distributing the funding.
15         48.   The Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Pub. L. No.
16   116–136, 134 Stat. 281, enacted on March 27, 2020, appropriated funds for K-12 and higher
17   education in response to the economic impact of the COVID-19 pandemic.
18         49.   Specifically, Congress created the Education Stabilization Fund to help educational
19   entities across the country “prevent, prepare for, and respond to coronavirus,” and appropriated
20   $30.75 billion for the Fund. CARES Act § 18001.
21         50.   Congress tasked the Department with allocating the moneys appropriated to the
22   Education Stabilization Fund through the CARES Act. The vast majority of the moneys in the
23   Education Stabilization Fund are divided into three separate funds, each with its own rules for
24   distribution and use: the Governor’s Emergency Education Relief Fund (GEER), the Elementary
25   and Secondary School Emergency Relief Fund (ESSER), and the Higher Education Emergency
26   Relief Fund. Id. §§ 18002-18004. The funds are allocated as follows: 9.8% for GEER; 43.9% for
27   ESSER; and 46.3% for the Higher Education Emergency Relief Fund. Id. § 18001(b)(1)-(3).
28
                                                         12
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 16 of 88



 1         51.   According to the Department’s website, $2,953,230,000 was allocated for the GEER
 2   Fund and $13,229,265,000 for the ESSER Fund.3
 3         A.    The Governor’s Emergency Education Relief (GEER) Fund
 4         52.   The CARES Act directs the Department to provide emergency grants from the GEER
 5   Fund to state governors. CARES Act § 18002(a).
 6         53.   The Department must allocate the GEER Fund moneys to governors as follows: (1)
 7   60% based on the “relative population of individuals aged 5 through 24” in each state, and (2)
 8   40% based on the state’s “relative number of children counted under section 1124(c) of the
 9   [ESEA].” Id. § 18002(b). Section 1124(c) of the ESEA describes the children to be counted for
10   purposes of distributing funds under Part A, Title I of the ESEA, commonly referred to as Title I-
11   A funds. Children to be counted in this section include children 5 to 17 who are “from families
12   below the poverty level,” “in institutions for neglected and delinquent children . . . or being
13   supported in foster homes with public funds,” and “from families above the poverty level” but
14   who receive payments under the Social Security Act, Title IV, Part A (Temporary Assistance for
15   Needy Families). 20 U.S.C. § 6333(c)(1)(A)-(C), (c)(4)(A).
16         54.   Governors, along with SEAs, may use GEER funds for three purposes:
17         (1)       To provide emergency support through grants to local educational agencies
           that the State educational agency deems have been most significantly impacted by
18         coronavirus to support the ability of such local educational agencies to continue to
           provide educational services to their students and to support the on-going
19         functionality of the local educational agency;
20         (2)       To provide emergency support through grants to institutions of higher
           education serving students within the State that the Governor determines have been
21         most significantly impacted by coronavirus to support the ability of such institutions
           to continue to provide educational services and support the ongoing functionality of
22         the institution; and
23         (3)      To provide support to any other institution of higher education, local
           educational agency, or education-related entity within the State that the Governor
24         deems essential for carrying out emergency educational services to students for
           authorized activities . . . the provision of child care and early childhood education,
25         social and emotional support, and the protection of education-related jobs.
26          3
              U.S. Dep’t of Educ., Governor’s Emergency Education Relief Fund, State Allocation
27   Table, available at https://oese.ed.gov/files/2020/04/GEER-Fund-State-Allocations-Table.pdf;
     U.S. Dep’t of Educ., Elementary and Secondary School Emergency Relief Fund, State Allocation
28   Table, available at https://oese.ed.gov/files/2020/04/ESSER-Fund-State-Allocations-Table.pdf.
                                                         13
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 17 of 88



 1   CARES Act § 18002(c)(1)-(3).
 2         55.    While they are directed per the above criteria to focus the GEER funds on the most
 3   significantly impacted districts, governors may allocate moneys from the GEER Fund to any
 4   LEA, regardless of whether the LEA or its public schools receive Title I-A funds. Moreover,
 5   there are no federal restrictions on the use of funds by the LEAs and any other restrictions on the
 6   use of funds is left to the discretion of each state. The CARES Act provides broad flexibility to
 7   the LEAs to use the moneys “to provide educational services to their students and to support the
 8   on-going functionality of the local educational agency.” Id. § 18002(c)(1), (3).
 9         56.    Plaintiffs expect to receive the following amounts from the GEER Fund:4
10                a. Michigan: $89,432,673;
11                b. California: $355,227,235;
12                c. District of Columbia: $5,807,678;
13                d. Hawaii: $9,993,387;
14                e. Maine: $9,273,552;
15                f. Maryland: $45,657,990;
16                g. Pennsylvania: $104,418,240;
17                h. New Mexico: $22,262,663;
18                i. Wisconsin: $46,550,411;
19                j. New York City: $98,000,000; and
20                k. San Francisco: $3,300,000 (estimated).
21   At this time, it is unclear the amount of GEER funds, if any, that Chicago or Cleveland will
22   receive.
23         B.     Elementary and Secondary School Emergency Relief (ESSER) Fund
24         57.    Through the CARES Act, Congress also directed the Department to provide
25   emergency grants from the ESSER Fund to SEAs. CARES Act § 18003(a).
26

27
            4
28              GEER State Allocation Table, supra note 3.
                                                         14
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 18 of 88



 1         58.   The Department is required to allocate the ESSER Fund moneys to SEAs “in the
 2   same proportion as each State received under [Title I-A] in the most recent fiscal year.” Id. §
 3   18003(b). Allocation of Title I-A funds to States is governed by the formulas included in 20
 4   U.S.C. §§ 6332-39, and is based primarily on the numbers of children from low-income families
 5   and foster children in each state’s LEAs.
 6         59.   The CARES Act requires at least 90 percent of the moneys received by the SEAs
 7   from the ESSER Fund to be sub-granted to LEAs within the state. Id. § 18003(c). Like the
 8   Department’s allocation to the states, the SEAs are to sub-grant the funds to LEAs “in proportion
 9   to the amount of funds such local educational agencies and charter schools that are local
10   educational agencies received under [Title I-A] in the most recent fiscal year.” Id.
11         60.   The Department issued guidance on May 8, 2020 discussing the ESSER allocations
12   and LEAs’ eligibility, which acknowledged that LEAs are only eligible for the ESSER funding to
13   the extent they participate in the Title I-A program.5 In other words, moneys from the ESSER
14   Fund are designated, through the SEAs, for LEAs that receive Title I-A funds, which in turn
15   support those public schools with populations of economically-disadvantaged children in each
16   state. LEAs that do not receive Title I-A funds (generally, LEAs without significant numbers of
17   low-income students) are not eligible for the ESSER Funds.
18         61.   LEAs may use the moneys from the ESSER Fund for twelve broad purposes, as
19   described in the CARES Act. See CARES Act § 18003(d). Like the GEER Fund, there are no
20   restrictions in the statutory language on which schools within the eligible LEAs may receive the
21   funds, regardless of whether the public school receives Title I-A funds. These funds can be used
22   for expressly broad purposes, including “[o]ther activities that are necessary to maintain the
23   operation of and continuity of services in [LEAs] and continuing to employ existing staff of the
24   [LEA],” i.e., to support any operation, service, or staff existing prior to the pandemic. Id. §
25   18003(d)(12).
26          5
               U.S. Dep’t of Educ., Frequently Asked Questions about the Elementary and Secondary
27   School Emergency Relief Fund (ESSER) (May 5, 2020), available at
     https://oese.ed.gov/files/2020/05/ESSER-Fund-Frequently-Asked-Questions.pdf.
28
                                                         15
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 19 of 88



 1           62.   For the SEAs to receive the ESSER funds from the Department, the Plaintiff States’
 2   SEAs were required to complete and submit a Certification and Agreement form.6
 3           63.   Within the Certification and Agreement form, the Plaintiff SEAs are required to:
 4           [A]cknowledge and agree that the failure to comply with all Assurances and
             Certifications in this Agreement, all relevant provisions and requirements of the
 5
             CARES Act, Pub. L. No. 116-136 (March 27, 2020), or any other applicable law or
 6           regulation may result in liability under the False Claims Act, 31 U.S.C. § 3729, et
             seq.; OMB Guidelines to Agencies on Governmentwide Debarment and Suspension
 7           (Nonprocurement) in 2 CFR part 180, as adopted and amended as regulations of the
             Department in 2 CFR part 3485; and 18 USC § 1001, as appropriate.
 8
     Certification and Agreement at 1.
 9
             64.   Within the specific assurances and certifications, the SEAs are required to ensure
10
     that:
11
             [] LEAs receiving ESSER funds will provide equitable services to students and
12           teachers in non-public schools as required under 18005 of Division B of the CARES
             Act.
13
             [] [A]n LEA receiving ESSER funds will provide equitable services to students and
14           teachers in non-public schools located within the LEA in the same manner as
             provided under section 1117 of the ESEA, as determined through timely and
15           meaningful consultation with representatives of non-public schools.
16   Id. at 2.
17           65.   Each of the Plaintiff States’ SEAs submitted a Certification and Agreement to the
18   Department to secure the ESSER Funds for their states.
19           66.   The Department also requires SEAs to submit quarterly reporting regarding how the
20   SEA and the LEAs used the ESSER funds. Id. at 3; see also CARES Act § 15011(b)(2).
21           67.   From the ESSER Fund, Plaintiffs each received or expect to receive the following
22   amounts:7
23                 a. Michigan: $389,796,984;
24                 b. California: $1,647,306,127;
25
              6
               U.S. Dep’t of Educ., Certification and Agreement for Funding under the Education
26   Stabilization Fund Program Elementary and Secondary School Emergency Relief Fund (ESSER
     Fund), CFDA Number 84.425D (Apr. 24, 2020), available at
27   https://oese.ed.gov/files/2020/04/ESSERF-Certification-and-Agreement-2.pdf.
             7
28             ESSER State Allocation Table, supra note 3.
                                                          16
                             First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 20 of 88



 1               c. District of Columbia: $42,006,354;
 2               d. Hawaii: $43,385,229;
 3               e. Maine: $43,793,319;
 4               f. Maryland: $187,050,652;
 5               g. New Mexico: $108,574,786;
 6               h. Pennsylvania: $523,807,198;
 7               i. Wisconsin: $174,777,774;
 8               j. New York City: $619,000,000;
 9               k. Chicago: $206,000,000 (estimated);
10               l. Cleveland: $31,200,000; and
11               m. San Francisco: $10,511,000 (estimated).
12         C.    Equitable Services for Private-School Students and Teachers Required by
                 the CARES Act.
13

14         68.   The CARES Act requires that LEAs that receive moneys from the GEER Fund and/or
15   ESSER Fund must allocate some of the moneys to provide “equitable services” to students and
16   teachers at private schools. CARES Act § 18005(a). Crucial to this action, the CARES Act
17   specifies that each LEA “shall provide equitable services in the same manner as provided under
18   Section 1117 of the ESEA of 1965 to students and teachers in non-public schools.” Id. (emphasis
19   added).
20         69.   Section 1117 of the ESEA, 20 U.S.C. § 6320, requires LEAs to allocate a portion of
21   their Title I-A funds to provide equitable services to eligible students and teachers at private
22   schools. Section 1117 calculates the proportionate share of funds to be used for equitable
23   services “based on the number of children from low-income families who attend private schools”
24   and reside in the “participating school attendance areas” (i.e., the geographic area in which
25   children are normally served by a Title I-A school). 20 U.S.C. § 6320(a)(4)(A); see also 20
26   U.S.C. § 6313(a)(2) (defining “school attendance area”). Services are then provided to those
27   private-school students identified “as failing, or most at risk of failing, to meet State academic
28   standards.” 20 U.S.C. § 6320(a) (incorporating the definition of “eligible children” from 20
                                                   17
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 21 of 88



 1   U.S.C. § 6315(c)). In other words, the LEAs must provide equitable services only to low-
 2   achieving children who attend private schools and reside in a Title I-A school attendance area.
 3   Id. §§ 6315(c), 6320(a).
 4         70.   The Department’s Title I-A guidance for providing equitable services under Section
 5   1117 to private-school students—issued under the current administration less than a year ago—
 6   confirms that equitable services should only be provided to at-risk students who reside in Title I
 7   public school attendance areas. As stated in that document: “to be eligible for Title I services, a
 8   private school child must reside in a participating Title I public school attendance area and must
 9   be identified by the LEA as low achieving on the basis of multiple, educationally related,
10   objective criteria.”8
11         71.   While services are based on low-achievement and residence in a Title I-A school
12   attendance area, the amount of money LEAs are required to set aside under Section 1117 of the
13   ESEA is based on the number of economically disadvantaged students attending private schools
14   who reside in the LEA’s attendance area. 20 U.S.C. § 6320(c).
15         72.   Again, it has been the Department’s own position that, under Section 1117 of the
16   ESEA, funding for equitable services should be based on the number of children in private
17   schools who are economically disadvantaged or in foster care—the LEAs should “determine an
18   accurate count of children from low-income families who attend public and private schools and
19   reside in participating Title I public school attendance areas in order to allocate the proportional
20   share.”9
21         73.   Notably, the CARES Act does not require that LEAs provide equitable services in the
22   same manner as Section 8501 of the ESEA, a general provision that measures equitable services
23   based on proportional total enrollments. 20 U.S.C. § 7881(b). Rather, the CARES Act
24   specifically references Section 1117. By referencing Section 1117, Congress explicitly and
25           8
               U.S. Dep’t of Educ., Title I, Part A of the Elementary and Secondary Education Act of
     1965, as amended by the Every Student Succeeds Act: Providing Equitable Services to Eligible
26   Private School Children, Teachers, and Families Updated Non-Regulatory Guidance (Oct. 7,
     2019), p. 30, available at https://www2.ed.gov/about/inits/ed/non-public-
27   education/files/equitable-services-guidance-100419.pdf.
             9
28             Id. at 19.
                                                          18
                             First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 22 of 88



 1   clearly directed LEAs to provide equitable services only based on the number of low-income
 2   private-school students, not all private-school students, as would have been required had the
 3   CARES Act instead referenced Section 8501.
 4   III. THE DEPARTMENT’S APRIL 30, 2020 GUIDANCE DOCUMENT
 5         74.   On April 30, 2020, the Department issued the Guidance Document, titled Providing
 6   Equitable Services to Students and Teachers in Non-Public Schools Under the CARES Act
 7   Programs. See Guidance Document, Ex. A.
 8         75.   The Guidance Document advises LEAs to (i) determine the allocation of funds for
 9   equitable services based on all students enrolled in non-public schools, rather than only
10   economically disadvantaged students, and (ii) ignore Section 1117’s eligibility requirements for
11   private-school students to receive services, including residence in a Title I-A school attendance
12   area and low achievement.
13         A.    Determining the Proportional Share of Funds to Be Reserved for Equitable
                 Services
14

15         76.   In section 10 of the Guidance Document, the Department incorrectly states that an
16   LEA must calculate the proportional share available for equitable services from the comparative
17   enrollments of all students in public and private schools in the district, rather than the
18   comparative enrollments of low-income students, as required by Section 1117(a)(4)(A)(i).
19   Guidance Document, Ex. A at 6-7; see also 20 U.S.C. § 6320(a)(4)(A)(i).
20         77.   Essentially, the guidance rejects the calculation of the proportionate share under
21   Section 1117 that Congress specified in the CARES Act and instead adopts the calculation in
22   Section 8501, which drastically inflates the amount of CARES Act funds required to be allocated
23   for services for private-school students and decreases the amount of CARES Act funds available
24   for public-school students.
25         78.   Under the Department’s Guidance Document, the share of funds diverted from public
26   schools to private schools in many LEAs is substantial.
27

28
                                                         19
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 23 of 88



 1         B.    Eligibility Requirements for Private-School Students to Receive CARES
                 Act Equitable Services
 2

 3         79.   In section 9 of the Guidance Document, the Department erroneously interprets the

 4   CARES Act as requiring that “[a]ll students and teachers in a non-public school are eligible for

 5   equitable services under the CARES Act programs.” Guidance Document, Ex. A at 5.

 6         80.   The Department cites no section of the CARES Act that requires—or even suggests—

 7   that all students and teachers at non-public schools are eligible for equitable services.

 8         81.   The plain language of the CARES Act makes clear that LEAs that receive GEER or

 9   ESSER funds must provide equitable services “in the same manner as provided under section

10   1117 of the ESEA.” CARES Act § 18005(a) (emphasis added). And Section 1117 of the ESEA

11   requires LEAs to provide equitable services for eligible, at-risk children enrolled in non-public

12   schools who reside in attendance areas where public schools qualify for Title I-A funding, rather

13   than all students enrolled. 20 U.S.C. § 6320(a)(1).

14         82.   Section 7 of the Guidance Document misinterprets the requirement under § 18005(a)

15   of the CARES Act that equitable services be provided “in the same manner as provided under

16   section 1117 of the ESEA.” See Guidance Document, Ex. A at 3-5. Contrary to the Act, this

17   section of the Guidance Document states that this requirement in the CARES Act “necessitates

18   that the Department interpret how the requirements of section 1117 apply to the CARES Act

19   programs” because “an LEA under the CARES Act programs may serve all non-public-school

20   students and teachers without regard to family income, residency, or eligibility based on low

21   achievement.” Id. at 3. But Section 18005(a) of the CARES Act does not necessitate any

22   interpretation by the Department. Instead, the plain language of the Act makes clear that, while

23   LEAs have discretion in spending money for public schools, Congress intended that the LEAs

24   should provide equitable services to private schools under the CARES Act “in the same manner”

25   as they do for at-risk students under Title I-A.

26         83.   Also, in section 7 of the Guidance Document, the Department purports to

27   “reconcile[]” various subsections of Section 1117 of the ESEA using an erroneous and

28   incongruous interpretation of the Act. Guidance Document, Ex. A at 3. For example, after noting
                                                         20
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 24 of 88



 1   that Section 1117(a)(1) of the ESEA requires LEAs to “provide equitable services to low-
 2   achieving students,” the Department nevertheless states that “an LEA may provide equitable
 3   services . . . to any students and teachers in non-public schools.” Id. The Department provides no
 4   explanation or basis for this distinction.
 5         84.    The Guidance Document’s conclusion that the non-public proportion must be
 6   calculated based on total enrollments, rather than enrollment of low-income students, and its
 7   interpretation of the requirements for equitable services under § 18005(a) of the CARES Act are
 8   arbitrary and capricious, misstate and misapply the law as written, and exceed the Department’s
 9   authority.
10         C.     Reaction to the Department’s Guidance Document
11         85.    The Guidance Document faced immediate backlash by Congressional leaders, SEAs,
12   and national education groups due to its incorrect interpretation of the CARES Act.
13         86.    On May 5, 2020, the Council of Chief State School Officers (CCSSO), a nationwide
14   organization of public officials who head SEAs, wrote a letter to urge Secretary DeVos to clarify
15   the Guidance Document to align it with the CARES Act’s requirements for equitable services.10
16   The CCSSO’s letter specifically requested that the Department issue new guidance to “advise
17   LEAs to look at the percentage of FY2019 Title I-A funds they set aside for equitable services
18   and apply that percentage to ESSER Funds.”11 Secretary DeVos responded to CCSSO’s letter on
19   May 22, 2020, rejecting its request to clarify the Guidance Document in accordance with the plain
20   text of the CARES Act.12 Secretary DeVos stated that if LEAs “insist on acting contrary to the
21   Department’s stated position, they should, at a minimum, put into an escrow account the
22   difference between the amount generated by the proportional-student enrollment formula and the
23
            10
24             Letter from Carissa Moffat Miller, CCSSO, to Betsy DeVos, U.S. Sec’y of Educ. (May
     5, 2020), available at https://ccsso.org/sites/default/files/2020-05/DeVosESLetter050520.pdf.
25          11
               Id.
            12
26             Letter from Betsy DeVos, U.S. Sec’y of Educ., to Carissa Moffat Miller, CCSSO (May
     22, 2020), available at https://ccsso.org/sites/default/files/2020-
27   06/Secretary%20DeVos%20Response%20to%20Carrisa%20Moffat%20Miller%205%2022%202
     0.pdf.
28
                                                         21
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 25 of 88



 1   Title I, Part A formula.”13 The instruction to put funds in escrow is nonsensical given the crisis,
 2   and clearly inconsistent with the intent of the CARES Act, which is to provide funding
 3   expeditiously to LEAs to address their immediate needs in light of the COVID-19 pandemic.
 4         87.   Additionally, multiple SEAs published memoranda and guidance to their LEAs
 5   instructing the LEAs to follow the plain text of the CARES Act and not the Department’s
 6   Guidance Document.14 For example, on May 12, 2020, the Indiana Department of Education
 7   published a memorandum for its LEAs, instructing the LEAs to disregard the Department’s
 8   Guidance Document and “enact[] the CARES Act as written in the law . . . including the
 9   provision to administer equitable services according to Sec. 1117 of the [ESEA].”15 The
10   memorandum described its decision as “ensur[ing] the funds are distributed according to
11   Congressional intent and a plain reading of the law, which prioritizes communities and schools
12   with high-poverty who are at most risk and in need of additional funds.”16
13         88.   On May 20, 2020, Chairman Bobby Scott of the House Committee on Education and
14   Labor; Chairwoman Rosa DeLauro of the House Subcommittee on Labor, Health, Human
15   Services, and Related Agencies; and Ranking Member Patty Murray of the Senate Committee on
16   Health, Education, Labor, and Pensions wrote to Secretary DeVos, to urge the Department to
17          13
                Id.
            14
18              See, e.g., Penn. Dep’t of Educ., Letter from Pedro Rivera, Sec’y of Educ., to Frank
     Brogan, Asst. Sec’y for Elementary and Secondary Educ. (May 7, 2020), available at
19   https://www.education.pa.gov/Documents/K-
     12/Safe%20Schools/COVID/CARESAct/Letter%20to%20Secretary%20Brogan.pdf; Mem. from
20   N.M. Pub. Educ. Dep’t, Funds available under Coronavirus Aid, Relief and Economic Security
     (CARES) Act through the Elementary and Secondary School Education Relief Fund (ESSER),
21   Index 24301 (May 14, 2020), available at https://webnew.ped.state.nm.us/wp-
     content/uploads/2020/05/CARES-Act-memo-ESSER-Funds-2020-05-14-Final.pdf; Miss. Dep’t
22   of Educ., CARES Act Equitable Services, EdUpdate (May 21, 2020), available at
     https://msachieves.mdek12.org/cares-act-equitable-services/; Maine Dep’t of Educ., Priority
23   Notice, CARES Act: Frequently Asked Questions (May 27, 2020), available at
     https://mailchi.mp/maine/cu5lemq6y0-1321452; Mem. from Ill. St. Board of Educ. (Mar. 31,
24   2020), available at https://www.isbe.net/Documents/CARES-Act-District-Info-3-31-20.pdf;
     Mem. from Conn. St. Board of Educ., (June 8, 2020), available at https://portal.ct.gov/-
25   /media/SDE/Digest/2019-20/Equitable-services-under-ESSERF-CARES-Act-06082020.pdf.
             15
                Mem. from Ind. Dep’t of Educ., Final Language for Equitable Share of CARES Act
26   Funds (May 12, 2020), available at https://www.doe.in.gov/sites/default/files/news/final-
     language-equitable-share-cares-act-funds.pdf.
27           16
                Id.
28
                                                         22
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 26 of 88



 1   “immediately revise your April 30 guidance, including Question 10 of the guidance document to
 2   come into compliance with the CARES Act and section 1117 of ESEA.”17 The bicameral letter
 3   also requested the Department’s internal records related to the development of “its interpretation
 4   of the equitable services provision and its inconsistency with long-standing requirements related
 5   to equitable services.”18
 6         89.   On May 21, 2020, Senator Lamar Alexander, Chair of the Senate Committee on
 7   Health, Education, Labor, and Pensions, was quoted as disagreeing with the Department’s
 8   Guidance Document: “My sense was that the money should have been distributed in the same
 9   way we distributed Title I money. . . . I think that’s what most of Congress was expecting.”19
10         90.   On June 4, 2020, fifty national education organizations, including the CCSSO, wrote
11   to United States Senate and House leaders, asking for Congress to “pass[] legislation rescinding
12   the equitable services [G]uidance [Document], preempting any future notice from [the
13   Department] that is contrary to the legislation, and further clarifying the allocation requirements
14   for equitable services for nonpublic schools consistent with Title I.”20
15   IV.   THE RULE
16         91.   On June 25, 2020, the Department published an unofficial version of the Rule on its
17   website. The Rule was officially published in the Federal Register on July 1, 2020. 85 Fed. Reg.
18   39,479.
19         92.   The Rule was published as an interim final rule and became effective when published.
20

21

22          17
                Letter from Robert C. “Bobby” Scott, Chair, Comm. on Educ. and Labor, U.S. H.
     Reps., et al., to Betsy DeVos, U.S. Sec’y of Educ. (May 20, 2020), available at
23   https://edlabor.house.gov/imo/media/doc/2020-5-
     20%20Ltr%20to%20DeVos%20re%20Equitable%20Services.pdf.
24           18
                Id.
25           19
                Nicole Gaudiano, Alexander, DeVos split on stimulus support for private school kids,
     Politico (May 22, 2020), available at https://www.politico.com/newsletters/morning-
26   education/2020/05/22/alexander-devos-split-on-stimulus-support-for-private-school-kids-787837.
             20
27              Letter from national education organizations to congressional leadership (June 4, 2020),
     available at https://ccsso.org/sites/default/files/2020-
28   06/Equitable%20Services%20Funding%20Letter%20-%20FINAL.pdf.
                                                         23
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 27 of 88



 1         A.    The Rule Conflicts with the Plain Language of the CARES Act.
 2         93.   Like the Department’s Guidance Document, the Rule effectively rewrites both (1) the

 3   proportional share calculation that Congress established for LEAs to determine the amount of

 4   funds to be used for equitable services for private-school students, and (2) the eligibility criteria

 5   that Congress mandated to determine which private-school students are entitled to equitable

 6   services under the CARES Act.

 7         94.   Neither the proportional share nor eligibility mandates in the Rule comport with the

 8   plain text of the CARES Act.

 9         95.   The Rule will divert millions of dollars to private schools and away from public

10   schools in direct contradiction of Congress’s intent.

11         96.   For the proportional share calculation, the Rule provides two options to LEAs:

12         Option #1 (Title I-Only Schools Option):
13         An LEA using all its funds under a CARES Act program to serve only students and
           teachers in public schools participating under Title I, Part A of the ESEA may
14         calculate the proportional share in accordance with paragraph (c)(1)(ii) of this section
           or by using—
15
           (A) The proportional share of Title I, Part A funds it calculated under section
16         1117(a)(4)(A) of the ESEA for the 2019-2020 school year; or
17         (B) The number of children, ages 5 through 17, who attend each non-public school in
           the LEA that will participate under a CARES Act program and are from low-income
18         families compared to the total number of children, ages 5 through 17, who are from
           low-income families in both Title I schools and participating non-public elementary
19         and secondary schools in the LEA.
20   34 C.F.R. § 76.665(c)(1)(i).

21         97.   Functionally, this option is most similar to the ESEA, Section 1117 proportional share

22   calculation. See 20 U.S.C. § 6320(a)(4)(A); see also id. § 6320(c)(1). The two sub-options allow

23   the LEA to use the proportional share figures used for the 2019-2020 Title I-A distribution (34

24   C.F.R. § 76.665(c)(1)(i)(A)) or updated figures based on the current proportion of low-income

25   students who attend private schools in the LEA (34 C.F.R. § 76.665(c)(1)(i)(B)). By adopting the

26   ESEA, Section 1117 proportional share calculation, Option #1 similarly adopts the proportional

27   share calculation required by the CARES Act, as the funds would then be apportioned “in the

28
                                                         24
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 28 of 88



 1   same manner” as Section 1117. See CARES Act § 18005(a). However, this option includes two
 2   unsupported “poison pill” limitations on LEAs who choose this option, as discussed below.
 3         Option #2 (Private School Enrollment Option):
 4         Any other LEA must calculate the proportional share based on enrollment in
           participating non-public elementary and secondary schools in the LEA compared to
 5         the total enrollment in both public and participating non-public elementary and
           secondary schools in the LEA.
 6
     34 C.F.R. § 76.665(c)(1)(ii).
 7

 8         98.   This option incorporates the Department’s erroneous proportional share calculation
 9   set forth in the Guidance Document, requiring LEAs to consider all private-school students when
10   they apportion funds, similar to the calculation used to determine funds for equitable services
11   under Section 8501 of the ESEA, which Congress did not adopt for CARES Act funds. See 34
12   C.F.R. § 76.665(c)(1)(ii). This option has no basis in the CARES Act and would allow the
13   Department to divert hundreds of millions of dollars of CARES Act funds intended for public
14   schools to private schools.
15         99.   As mentioned above, the Department included two poison pill requirements for using
16   Option #1 (Title I-Only Schools Option) to calculate the proportional share, with the obvious
17   effect of pushing LEAs to use Option #2.
18         100. The poison pill restrictions would force the LEAs using Option #1 to calculate the
19   proportional share to (1) use the CARES Act funds reserved for public schools for Title I schools
20   only, and (2) use the CARES Act only for limited, supplemental costs to avoid a Title I
21   supplanting violation. 34 C.F.R. § 76.665(c)(1), (c)(3); 20 U.S.C. § 6321(b)(1) (Section 1118 of
22   ESEA). This would effectively prohibit many LEAs from using CARES Act funds, for example,
23   to retain existing staff in Title I schools while using state and local dollars for the same purpose in
24   non-Title I schools. This requires LEAs to treat CARES Act funds not as stimulus monies but as
25   additional funds, forcing them to choose between a less beneficial methodology or a requirement
26   that limits their ability to spend CARES Act dollars to most effectively meet their needs.
27         101. Neither of these restrictions is found anywhere in the CARES Act. Rather, they are
28   both contrivances of the Department, seemingly intended to force LEAs to use Option #2 for
                                                   25
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 29 of 88



 1   apportioning the CARES Act funds. The restrictions effectively punish LEAs that attempt to
 2   apportion the CARES Act funds as Congress intended.
 3         102. The Department has acknowledged “Congress . . . intended that grantees have
 4   substantial flexibility in the use of these [CARES Act] dollars.”21 Yet, the Department arbitrarily
 5   imposes these restrictions on LEAs, significantly limiting their flexibility to use the funds.
 6         103. These poison pill requirements are contradicted by the plain language of the CARES
 7   Act, which specifies how the public schools’ share of the funds should be used.
 8         104. The CARES Act grants LEAs that receive CARES Act funds flexibility to use the
 9   funds for all schools in the district, not only Title I schools. See CARES Act §§ 18002(c)(1), (3),
10   18003(d)(1)-(12).
11         105. For the ESSER funds, the CARES Act specifies the twelve “[u]ses of [f]unds” for the
12   LEAs, including such broad uses as “[p]roviding principals and other school leaders with the
13   resources necessary to address the needs of their individual schools” and “[o]ther activities that
14   are necessary to maintain the operation of and continuity of services in [LEAs] and continuing to
15   employ existing staff of the [LEA].” CARES Act § 18003(d)(3), (12); see also id. § 18003(d)(1)-
16   (12). Likewise, LEAs can broadly use the GEER funds granted to LEAs at the Governor’s
17   discretion “to continue to provide educational services to their students and support on-going
18   functionality of the [LEA].” Id. § 18002(c)(1); see also id. § 18002(c)(3). These broad uses of
19   the ESSER and GEER funds as specified by Congress explicitly allow the LEAs and public
20   schools to use the funds to “supplant” state and local funding that may have been lost due to the
21   pandemic. The Rule impermissibly exceeds the scope of the CARES Act by requiring LEAs to
22   choose between two options that are contrary to the CARES Act’s requirements and prohibiting
23   LEAs from using funds consistent with those purposes if they use Option #1.
24

25
            21
26             Letter from Mitchell M. Zais, Ph.D., Deputy Sec’y, U.S. Dep’t of Educ. to Gene
     Dodaro, Comptroller Gen., U.S. Gov’t Accountability Off. (June 12, 2020), at p. 3 (available as
27   pp. 375-389 of the U.S. Gov’t Accountability Off., COVID-19 Opportunities to Improve Federal
     Response and Recovery Efforts, GAO-20-625 (June 2020), available at
28   https://www.gao.gov/products/GAO-20-659T).
                                                         26
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 30 of 88



 1         106. Whether calculated under Option #1 (Title I-only schools Option) or Option #2
 2   (Private school enrollment Option), CARES Act funds will be diverted from their intended
 3   recipients.
 4         107. Under Option #1, due to the poison pill restrictions, public-school students at non-
 5   Title I schools (many of whom are low-income or otherwise at-risk) will receive no funding
 6   whatsoever. The ESSER funds and part of the GEER funds were specifically designed to assist
 7   all public schools in LEAs that receive CARES Act funds—not just the Title I schools within
 8   these LEAs. And, even for the public-school students at Title I schools, the funds could only be
 9   used for supplemental costs or else risk a Title I supplanting violation. Thus, the LEA would be
10   prohibited from using the CARES Act funds for general educational expenses in Title I schools,
11   such as teacher salaries, books, or general sanitation, among other uses, unless these services
12   were supplemental to those provided by state and local funds. This erroneous restriction is
13   directly contradicted by many of the listed “Uses of Funds” for moneys from the ESSER Fund in
14   the CARES Act. See CARES Act § 18003(d)(2)-(11). In addition, at-risk private-school
15   students, who are eligible for equitable services under Section 1117, will receive fewer funds per
16   student, and the funds reserved for private-school students will be used to provide services for all
17   private-school students (both at-risk and not at-risk), diluting funding that Congress intended for
18   vulnerable students.
19         108. Under Option #2, private-school students will receive a significantly greater
20   proportion of the funds than they are entitled to under the CARES Act, as all private-school
21   students will be considered when apportioning the funds. In turn, public schools will lose funding
22   diverted to the private schools. In addition, the money set aside for private-school students will
23   be used to provide services to all private-school students, reducing the amount of money per
24   student for the at-risk private-school students who are eligible for services under Section 1117.
25         109. Under either proportional share option, the Rule—like the Guidance Document—
26   requires LEAs to provide equitable services to all private-school students. 34 C.F.R. §
27   76.665(d)(2). This requirement does not comport with the plain text of the CARES Act, which
28   adopts the Section 1117 eligibility requirements, limiting equitable services to at-risk private-
                                                     27
                            First Amended Complaint for Declaratory and Injunctive Relief
          Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 31 of 88



 1   school students. See CARES Act § 18005(a); 20 U.S.C. § 6320(a) (incorporating the definition of
 2   “eligible children” from 20 U.S.C. § 6315(c)).
 3          B.    The Department Lacks Authority to Issue the Rule and Failed to Follow
                  the Procedural Requirements of the APA.
 4

 5          110. The Rule cites 20 U.S.C. § 1221e-3 and 20 U.S.C. § 3474 as authority for rulemaking
 6   related to the CARES Act. Neither of these statutes authorizes the Department to issue the Rule.
 7          111. Congress gave no authority to the Department to issue rules interpreting the CARES
 8   Act either generally, with regard to the GEER and ESSER Funds, or in particular to the
 9   distribution of appropriated funds for equitable services for private-school students.
10          112. Nor did Congress authorize the Department to issue rules related to the provision of
11   equitable services for private-school students without compliance with the notice and comment
12   procedures of the APA.
13          113. The Department issued the Rule as an interim final rule without demonstrating good
14   cause that the notice and public procedures were impracticable, unnecessary, or contrary to the
15   public interest.
16          114. Because the Department cannot satisfy the requirements for issuing the Rule as an
17   interim final rule, the Rule does not comply with the Administrative Procedure Act’s procedural
18   requirements.
19   V.     THE RULE WILL CAUSE IMMEDIATE AND IRREPARABLE HARM TO PLAINTIFFS,
            SCHOOLS, AND STUDENTS.
20

21          115. The Rule and Guidance Document will cause immediate, irreparable harm to the
22   interests of the Plaintiff States, Plaintiff LEAs, and the vulnerable students whom Congress meant
23   to assist through the CARES Act.
24          A.    Immediate and Irreparable Harm to the Plaintiff States
25          116. Plaintiff States, themselves and through their publicly administered educational
26   institutions, are directly regulated by the Rule and will suffer direct harm because of the Rule.
27          117. Each of the Plaintiff States is constitutionally required to administer a system of K-12
28   public education funded primarily by state moneys:
                                                   28
                            First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 32 of 88



 1        a. Michigan: The Michigan Constitution charges the Michigan Legislature with
 2           “maintain[ing] and support[ing] a system of free public elementary and
 3           secondary schools as defined by law.” Mich. Const. art. VIII, § 2. The State
 4           Board of Education is vested with “[l]eadership and general supervision over
 5           all public education . . . .” Id. § 3. The State Board of Education further
 6           “serve[s] as the general planning and coordinating body for all public
 7           education . . . and shall advise the legislature as to the financial requirements
 8           in connection therewith.” Id. Separate from any federal funding, Michigan
 9           provides more than $13 billion each year to its approximately 831 LEAs and
10           56 intermediate school districts. The 3,400 school buildings in these districts
11           educate almost 1.5 million students each year. While the school districts
12           exercise primary responsibility over budgetary and other decisions within
13           their respective districts, the Michigan Department of Education (MDE)
14           implements federal and state legislative mandates in education and carries out
15           the policies of the State Board of Education. See Mich. Comp. Laws §
16           388.1009.
17        b. California: The State of California is the legal and political entity with plenary
18           responsibility for educating all California public-school students. California
19           has the constitutional responsibility to establish and maintain the system of
20           common schools and a free education. Cal. Const. art. IX, § 5. California
21           funds and oversees the operation of the largest common system of public
22           schools in the nation, which serves nearly 6.8 million children in more than
23           10,500 schools. In 2018–2019, California provided about $56.1 billion in
24           General Funds to its 1,037 school districts and over 1,200 charter schools.
25           Under the California Constitution, “[t]he State itself has broad responsibility
26           to ensure basic educational equality.” Butt v. State of California, 4 Cal. 4th
27           668, 681 (1992). Emergency conditions causing inequitable conditions may
28           create a duty for the State to intervene and provide supplementary support.
                                                  29
                       First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 33 of 88



 1           See id. at 688. The California State Board of Education makes education
 2           policy determinations, and adopts rules and regulations for the government of
 3           elementary and secondary schools. Cal. Educ. Code §§ 33000, 33030-33031.
 4           The California State Board of Education is responsible for applying for
 5           federal funds made available to state education agencies under federal law, is
 6           responsible for directing the allocation and apportionment of those federal
 7           funds to public schools, and is responsible for adopting implementing rules
 8           and regulations governing those federal funds. Cal. Educ. Code §§ 12000-
 9           12001. The California Superintendent of Public Instruction oversees the
10           schools within the state and is the executive officer of the California State
11           Board of Education and the California Department of Education. Cal. Educ.
12           Code §§ 33112, 33301(b), 33302-33303. The California Department of
13           Education is a state administrative agency responsible for administering and
14           enforcing laws related to education throughout California. Cal. Educ. Code
15           §§ 33300, 33301, 33306, 33308.
16        c. District of Columbia: The Office of the State Superintendent of Education
17           (OSSE) is the state education agency for the District of Columbia charged
18           with raising the quality of education for all DC residents. OSSE serves as the
19           District’s liaison to the Department and works closely with the District’s
20           traditional and public charter schools to achieve its key functions. D.C. Code
21           § 38-2601. District of Columbia public schools received more than $902
22           million in state funding last year while charter schools in the District received
23           more than $904 million. 95,820 students attend either a public or charter
24           school in the District.
25        d. Hawaii: The Hawaii Constitution provides for the “establishment, support
26           and control of a statewide system of public schools.” Haw. Const. art. X, § 1.
27           The Hawaii Department of Education (HIDOE) is the state education agency
28           for Hawaii charged with administering programs of education and public
                                              30
                      First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 34 of 88



 1           instruction throughout the State. As a single state system of education,
 2           HIDOE also assumes the responsibilities of a local education agency.
 3           Separate from any federal funding, HIDOE received approximately $1.7
 4           billion, or 82 percent of its total budget, in State General Funds for the 2019-
 5           2020 fiscal year to be distributed amongst 256 public schools and 37 charter
 6           schools. Approximately 180,000 students in Hawaii attend either a public or
 7           charter school.
 8        e. Maine: Maine’s state policy on public education is that “[i]t is the intent of the
 9           Legislature that every person within the age limitations prescribed by state
10           statute shall be provided an opportunity to receive the benefits of a free public
11           education.” Me. Rev. Stat. tit, 20-A, § 2(1). The Maine Department of
12           Education is charged with “[s]upervis[ing], guid[ing] and plan[ning] for a
13           coordinated system of public education for all citizens of the State . . . .” Me.
14           Rev. Stat., tit. 20-A, § 201(1). The Commissioner of Education is responsible
15           for “[p]roviding educational public leadership for the State” and “[e]nforcing
16           applicable regulatory requirements for school administrative units.” Me. Rev.
17           Stat., tit. 20-A, § 251-A(1), (3). The Commissioner determines the amount of
18           state funding for Maine’s school administrative units through the Essential
19           Programs and Services Funding Act, Me. Rev. Stat., tit. 20-A, § 15670 et seq.
20           The Commissioner is responsible for the distribution of funds and the
21           oversight of the federal grants that the Department receives. Separate from
22           any federal funding, Maine provides more than $1.2 billion each year to its
23           265 school administrative units (including public charter schools) and two
24           state magnet schools. The 599 school buildings in these school administrative
25           units educate approximately 175,600 students each year.
26        f. Maryland: The Maryland Constitution requires the Maryland Legislature to
27           “establish throughout the State a thorough and efficient System of Free Public
28           Schools” and “provide by taxation, or otherwise, for their maintenance.” Md.
                                              31
                       First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 35 of 88



 1           Const. art. VIII, § 1. By statute, the State Board of Education is vested with
 2           the general care and supervision of public education. Md. Code Ann.,
 3           Education §§ 2-201 and 2-205. The State Board determines the educational
 4           policies of the State and enacts regulations for the administration of the
 5           public-school system. The totality of statutory provisions gives the State
 6           Board the last word on any matter concerning educational policy or the
 7           administration of the system of public education. Separate from any federal
 8           funding, Maryland provided its 24 LEAs with more than $7 billion in
 9           operating and capital funds for fiscal year 2020-21. The 1,582 school
10           buildings in these districts educate 900,000 students each year. While the
11           school districts exercise primary responsibility over budgetary and other
12           decisions within their respective districts, the Maryland State Department of
13           Education (MSDE) implements federal and state legislative mandates in
14           education and carries out the policies of the State Board of Education. See
15           Md. Code Ann., Education, Title 2.
16        g. New Mexico: The New Mexico Constitution promises to establish and
17           maintain a uniform, free public-school system “sufficient for the education of,
18           and open to, all the children of school age.” N.M. Const. Art. 12, § 1. In
19           2020, legislators appropriated $3.468 billion in state funds for public
20           education from prekindergarten through secondary schools, or 45.5 percent of
21           total recurring appropriations. In 2019, the definition of “school-age” was
22           revised to include students through age 22. The Fiscal Year 2021 budget
23           increased recurring appropriations by $216 million, or 6.6 percent, with
24           significant additional funding to increase educator compensation, provide
25           additional services to at-risk students, and provide professional development
26           and mentorship support for early career teachers.
27        h. Pennsylvania: The Pennsylvania Constitution charges the Pennsylvania
28           General Assembly with “provid[ing] for the maintenance and support of a
                                             32
                      First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 36 of 88



 1                thorough and efficient system of public education to serve the needs of the
 2                Commonwealth.” Pa. Const. Art. III § 14. The Commonwealth provides
 3                more than $12 billion each year to its 500 public school districts, which
 4                educate more than 1.72 million students each year in 2,865 schools.
 5            i. Wisconsin: The Wisconsin Constitution requires the Wisconsin Legislature to
 6                establish district schools which are to be “as nearly uniform as practicable”
 7                and “free and without charge for tuition to all children.” Wis. Const. art. X, §
 8                3. The supervision of public instruction is vested in the Superintendent of
 9                Public Instruction (State Superintendent). The State Superintendent is
10                charged with the general supervision of public instruction and leads the
11                Department of Public Instruction (DPI) in implementing policies and
12                promulgating administrative rules. Wis. Stat. § 15.37; see also, e.g., Wis.
13                Stat. § 115.28(1), (3), (7). Her responsibilities also include accepting and
14                administering federal funds. Wis. Stat. § 115.28(9) and (19). Wisconsin
15                school district funding comes from state and federal aids, property taxes, and
16                local revenue. Wisconsin provides state aids to 443 LEAs, with a combined
17                total student enrollment of 854,959. In the 2019-2020 school year, DPI
18                administered approximately $6.1 billion in state support for K-12 public
19                schools.
20         118. The CARES Act appropriates funds for the Plaintiffs to support public K-12 schools
21   through the COVID-19 pandemic. Plaintiffs are facing severe budgetary cuts due to the
22   economic impact of the pandemic—cuts that the ESSER and GEER Fund moneys were designed
23   to mitigate. Under the Department’s Rule and the Guidance Document, public schools in the
24   Plaintiff States will lose a significant portion of the ESSER and GEER moneys that will be
25   diverted to private schools. This result is inconsistent with the clear language of the CARES Act,
26   and inequitable because public schools do not qualify for other CARES Act funding available to
27   private schools. Accordingly, LEAs will look to States to bridge the gaps in their respective
28   public-school budgets that the ESSER and GEER moneys were intended to fill.
                                                 33
                             First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 37 of 88



 1         119. If LEAs in the Plaintiff States follow the Rule’s Option #1 (Title I-schools only
 2   Option) when apportioning CARES Act funds, non-Title I schools across the Plaintiff States
 3   stand to lose significant emergency funding to support their schools, and LEAs stand to lose the
 4   ability to use the funds to maintain operations that are funded on an LEA-wide basis. In addition,
 5   while Title I schools in the Plaintiff States will receive some CARES Act funds under Option #1,
 6   the Rule improperly limits how they can use the funds by effectively prohibiting them from using
 7   such funds for existing costs. Thus, for both Title I and non-Title I schools in the LEAs that
 8   receive CARES Act funds, the effect of the Rule is to stymie the States and LEAs from using the
 9   funds for their intended purpose—to “support and prevent, prepare for, and respond to
10   coronavirus.” CARES Act § 18001. As a result, the Plaintiffs will be required to allocate
11   moneys to help these schools weather the budgetary storm created by the pandemic.
12         120. If LEAs in the Plaintiff States follow the Rule’s Option #2 (Private school enrollment
13   Option) when apportioning CARES Act funds, the Plaintiff States’ LEAs and public schools will
14   lose out on significant amounts of ESSER and GEER moneys, which will be diverted to private
15   schools for students who would not otherwise qualify for Title I-A equitable services.
16            a. Michigan: If Michigan’s LEAs are forced to follow Option #2 in the Rule for
17                apportioning CARES Act funds, an estimated $21,604,649 in ESSER moneys
18                would be diverted from public schools in order to provide equitable services
19                to all private-school students. If Michigan LEAs distribute the ESSER
20                moneys in the same manner that Title I-A funds are usually distributed for
21                equitable services based on low-income private-school students, as the plain
22                language of the CARES Act requires, then only an estimated $5,107,921 will
23                be distributed for equitable services to eligible private-school students. Thus,
24                if the Department’s Rule stands and LEAs used Option #2 to apportion their
25                CARES Act funds, an estimated total of $16,496,728 in ESSER moneys will
26                be diverted from low-income public schools to private-school students who
27                are not qualified for Title I-A funds—7% of the total ESSER moneys that
28                Michigan received. This would amount to $2,251,131 less for Detroit Public
                                                 34
                           First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 38 of 88



 1           School Community District students; $2,643,214 less for Grand Rapids Public
 2           Schools students, and $1,474,676 less for Flint Community Schools students.
 3        b. California: If California’s LEAs are forced to follow Option #2 in the Rule for
 4           apportioning CARES Act funds, an estimated $60,249,538 in ESSER and
 5           GEER moneys would be diverted from public schools in order to provide
 6           equitable services to all private-school students. If California’s LEAs
 7           distribute the ESSER and GEER moneys in the same manner that Title I-A
 8           funds are usually distributed for equitable services based on low-income
 9           private-school students, as the plain language of the CARES Act requires,
10           then only an estimated $5,449,992 of the ESSER and GEER moneys will be
11           distributed for equitable services to eligible private-school students. Thus, if
12           the Department’s Rule stands and LEAs used Option #2 to apportion their
13           CARES Act funds, an estimated $54,799,545 in ESSER and GEER moneys
14           will be diverted from low-income public schools to private-school students
15           who are not qualified for Title I-A funds.
16        c. District of Columbia: If the District of Columbia Public Schools (DCPS) is
17           forced to follow Option #2 in the Rule for apportioning CARES Act funds,
18           approximately $5,002,441 in ESSER and GEER moneys would be diverted
19           from public school funds in order to provide equitable services to all private-
20           school students. If DCPS distributes the ESSER and GEER moneys in the
21           same manner that Title I-A funds are usually distributed for equitable services
22           based on low-income private-school students, as the plain language of the
23           CARES Act requires, then only $1,435,483 will be distributed for equitable
24           services to eligible private-school students. Thus, if the Department’s Rule
25           stands and LEAs used Option #2 to proportion their CARES Act funds, a total
26           of $3,566,958 in ESSER and GEER moneys will be diverted from low-
27           income public schools to private-school students that are not qualified for
28           Title I-A funds—12% of the total ESSER/GEER moneys that DC received.
                                              35
                      First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 39 of 88



 1        d. Hawaii: If HIDOE is forced to follow Option #2 in the Rule for apportioning
 2           CARES Act funds, approximately $2,003,428 in ESSER moneys would be
 3           diverted from public school funds in order to provide equitable services to all
 4           private-school students. If HIDOE distributes the ESSER moneys in the same
 5           manner that Title I-A funds are usually distributed for equitable services based
 6           on low-income private school students, as the plain language of the CARES
 7           Act requires, then only $1,555,931 will be distributed for equitable services to
 8           eligible private-school students. Thus, if the Department’s Rule stands, a total
 9           of $447,497 in ESSER money will potentially be diverted from low-income
10           public schools to private-school students that are not qualified for Title I-A
11           funds—1.03% of the total ESSER money that Hawaii received.
12        e. Maine: If Maine’s LEAs are forced to follow the Department’s Rule and
13           Guidance, the Maine Department of Education (MDOE) estimates that $2.1
14           million in ESSER money would be apportioned to provide equitable services
15           to private-school students. If Maine’s LEAs distribute the ESSER money in
16           the same manner that Title I-A funds are usually distributed for equitable
17           services based on low-income private-school students, as the plain language
18           of the CARES Act requires, then only $248,000 will be distributed for
19           equitable services to eligible private-school students. Thus, if the
20           Department’s Rule stands, a total of $1,852,000 in ESSER money will
21           potentially be diverted from low-income public schools to private-school
22           students that are not qualified for Title I-A funds—4.25% of the total ESSER
23           money that Maine received.
24        f. Maryland: If Maryland’s LEAs follow Option #2 in the Rule for apportioning
25           CARES Act funds, they would reserve an estimated $18,143,913 in ESSER
26           funds to provide equitable services to private school students. If Maryland
27           LEAs distribute the ESSER moneys in the same manner that Title I-A funds
28           are usually distributed for equitable services based on low-income private-
                                                 36
                      First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 40 of 88



 1           school students, as the plain language of the CARES Act requires, then only
 2           an estimated $2,508,760 will be distributed for equitable services to eligible
 3           private-school students. Thus, if the Department’s Rule stands and LEAs use
 4           Option #2 to apportion their CARES Act funds, approximately $15,000,000 in
 5           ESSER moneys will be diverted from low-income public schools to private-
 6           school students who are not qualified for Title I-A funds.
 7        g. New Mexico: If New Mexico’s LEAs are forced to follow Option #2 in the
 8           Rule for apportioning CARES Act funds, millions in ESSER and GEER
 9           moneys would be diverted from public school funds in order to provide
10           equitable services to all private-school students. If New Mexico’s LEAs
11           distribute the ESSER and GEER moneys in the same manner that Title I-A
12           funds are usually distributed for equitable services based on low-income
13           private-school students, as the plain language of the CARES Act requires,
14           then a considerably smaller portion of the ESSER and GEER moneys will be
15           distributed for equitable services to eligible private-school students. Thus, if
16           the Department’s Rule stands and LEAs used Option #2 to apportion their
17           CARES Act funds, millions in ESSER and GEER moneys will be diverted
18           from low-income public schools to private-school students that are not
19           qualified for Title I-A funds.
20        h. Pennsylvania: If Pennsylvania’s LEAs are forced to follow Option #2 in the
21           Rule for apportioning CARES Act funds, millions in ESSER and GEER
22           funding would be diverted from public schools in order to provide equitable
23           services to all private-school students. If Pennsylvania’s LEAs distribute the
24           ESSER and GEER funds in the same manner that Title I-A funds are usually
25           distributed for equitable services based on low-income private-school
26           students, as the plain language of the CARES Act requires, then a
27           considerably smaller portion of the ESSER and GEER moneys will be
28           distributed for equitable services to eligible private-school students. Thus, if
                                                 37
                      First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 41 of 88



 1                  the Department’s Rule stands and LEAs used Option #2 to apportion their
 2                  CARES Act funds, millions in ESSER and GEER moneys will be diverted
 3                  from low-income public schools to private-school students who are not
 4                  qualified for Title I-A funds.
 5              i. Wisconsin: If Wisconsin’s LEAs are forced to follow Option #2 in the Rule
 6                  for apportioning CARES Act funds, $28,429,917 in ESSER and GEER
 7                  moneys would be diverted from public school funds in order to provide
 8                  equitable services to all private-school students. If Wisconsin LEAs distribute
 9                  the ESSER and GEER moneys in the same manner that Title I-A funds are
10                  usually distributed for equitable services based on low-income private-school
11                  students, as the plain language of the CARES Act requires, then only
12                  $24,245,401 will be distributed for equitable services to eligible private-
13                  school students. Thus, if the Department’s Rule stands and LEAs used Option
14                  #2 to apportion their CARES Act funds, a total of $4,184,516 in ESSER and
15                  GEER moneys will be diverted from low-income public schools to private-
16                  school students that are not qualified for Title I-A funds—approximately 2%
17                  of the total ESSER/GEER moneys that Wisconsin will distribute to LEAs.
18           121. In total, if every LEA receiving CARES Act funds in the Plaintiff States uses Option
19   #2 to apportion CARES Act funds, the Plaintiff States will be required to divert tens of millions
20   of dollars in CARES Act funding to provide services to private-school students. The States’
21   public schools were expecting to receive these ESSER and/or GEER moneys.
22           122. Many LEAs may also have to rework their methodologies for allocating State and
23   local funds to public schools to accommodate the new funds and ensure that CARES Act dollars
24   do not result in a violation of the Title I-A supplement, not supplant requirement. This is a result
25   that was not contemplated by Congress and an administrative cost not taken into account in the
26   Rule.
27           123. On top of the additional funding that each Plaintiff State will be required to expend in
28   lieu of the CARES Act funds diverted to private school services, the Department’s Guidance
                                                    38
                             First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 42 of 88



 1   Document and Rule impose significant administrative burdens on SEAs, which have fielded and
 2   will continue to field numerous questions from LEAs about how ESSER and/or GEER Fund
 3   moneys should be apportioned in light of the Department’s Rule, which is particularly confusing
 4   given its clear inconsistency with the CARES Act.
 5         124. The confusion caused by the Department has required the SEAs to divert resources to
 6   drafting and issuing memoranda, letters, and other technical assistance to assist LEAs in
 7   apportioning the moneys.
 8         125. While facing numerous remote learning-related challenges in the throes of the
 9   pandemic, the SEAs are now forced to redirect resources to assist LEAs in addressing the
10   conflicting requirements generated by the Department’s Rule that misinterprets the Act.
11         126. In addition, the Department’s Rule imposes strict restrictions on LEAs using Option
12   #1 to apportion the funds, which will increase costs incurred by the SEAs and LEAs to administer
13   equitable services and provide necessary oversight and control over funding, as required under
14   CARES Act Section 18005(b).
15         127. The additional time and work caused by the Department’s confusing and erroneous
16   interpretation of Section 18005 of the CARES Act will create a substantial burden on the SEAs.
17   Since the COVID-19 pandemic enveloped the Nation, SEAs, LEAs, and schools in the Plaintiff
18   States have been working tirelessly to transition to remote learning; secure computers and other
19   electronic devices to facilitate students’ continued learning; create health and safety plans for
20   returning to school; and plan for the 2020-2021 school year. The time, money, and effort SEAs
21   have diverted to assisting LEAs with how to apportion ESSER/GEER moneys for equitable
22   services for private-school students are directly caused by the Department’s Guidance Document
23   and the Rule. The Department’s estimate of administrative burden does not adequately capture
24   the amount of administrative time that will be needed to implement this new Rule.
25         128. The Department’s inconsistent interpretations in the Guidance Document and the
26   Rule have also caused a delay in distributing funds to students and teachers—the intended
27   beneficiaries of these funds—which is contrary to the purpose of the CARES Act funding.
28
                                                         39
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 43 of 88



 1         129. Moreover, the Plaintiff States’ SEAs are required to certify in their ESSER Fund
 2   applications that the SEAs and the LEAs will comply with the equitable service provision of the
 3   CARES Act (§ 18005) and “any other applicable law or regulation.”22
 4         130. Because the Department’s Rule contradicts the CARES Act’s requirements, SEAs
 5   (and LEAs) cannot certify that they will comply both with the CARES Act and the Rule.
 6         131. The Department’s Rule places the SEAs in a position where they would be in breach
 7   of the certification in the Certification and Agreement, subjecting the SEAs to “liability under the
 8   False Claims Act . . . [and the] OMB Guidelines to Agencies on Governmentwide Debarment and
 9   Suspension (Non-procurement).”23 Accordingly, SEAs may face potential legal consequences as
10   a direct result of the Department’s Rule.
11         132. The Plaintiff States incurred, and will continue to incur, these financial, legal, and
12   other harms vis-a-vis their SEAs, and the other state-supported K-12 educational institutions in
13   the Plaintiff States.
14         B.       Immediate and Irreparable Harm to the Plaintiff LEAs
15         133. The Rule’s “Options,” found nowhere in the CARES Act, either significantly
16   decrease the amount of CARES Act emergency relief funds allocated to the Plaintiff LEAs or
17   limit the use of those funds through restrictions. Plaintiff LEAs will suffer direct harm because of
18   the Rule.
19         134. Each of the Plaintiff LEAs administers K-12 public education in their jurisdiction and
20   was expecting to receive and use the CARES Act funds as set forth in the Act:
21                a. New York City: The NYCDOE is the LEA of the City School District of the
22                   City of New York, except that for Title I-A purposes, each borough of the
23                   City is considered an LEA and receives a distinct allocation of Title I funding
24                   administered by the New York State Education Department. The NYCDOE is
25                   the largest school district in the nation, with approximately 1,600 public
26                   schools that serve approximately 1.1 million students, of whom approximately
27           22
                  Certification and Agreement for ESSER Fund, supra note 6.
             23
28                Id.
                                                           40
                              First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 44 of 88



 1           820,093 (72.8%) are economically disadvantaged, 927,110 (82.3%) are
 2           minorities, 227,553 (20.2%) have a disability, and 148,696 (13.2%) are
 3           English-Language Learners. For many of these at-risk students, the City’s
 4           public schools are essential sources not only of education, but of food,
 5           transportation, medical care, and emotional support. Economically
 6           disadvantaged students are at greater risk to the ravages of the COVID-19
 7           pandemic. These children are the intended recipients of the CARES Act
 8           emergency funds.
 9        b. Chicago: The CBOE is the LEA for the City of Chicago school district. It is
10           the third-largest school district in the nation with over 600 public schools,
11           serving approximately 360,000 K-12 students in the 2019-2020 school year.
12           Of those students, about 76% qualify as economically disadvantaged, almost
13           19% are English Learners, and about 15% have Individualized Education
14           Plans (i.e., have learning-related disabilities). Over 46% of the district’s
15           student body is Latino, 36% is African American, 11% is White, 4% is Asian,
16           and 1.3% is mixed race. The foregoing at-risk groups served by CBOE are
17           the most vulnerable to the impact of the COVID-19 pandemic and are clearly
18           the intended recipients of the CARES Act emergency funds. For many of
19           those students, the City’s public schools are essential sources of education,
20           food, transportation, medical care, and other vital services.
21        c. Cleveland: CMSD is the LEA for the City of Cleveland, including for
22           purposes of Title I under the ESEA. CMSD has 103 public schools, serving
23           approximately 37,700 students. All of CMSD’s students are considered
24           economically disadvantaged. Around 8.3% of those children are homeless;
25           84.6% are minorities; 23.5% have a disability; and 9.7% are English-
26           Language Learners. These at-risk groups are the most vulnerable to the
27           impact of the COVID-19 pandemic and are clearly the intended recipients of
28           the CARES Act emergency funds. For many of those students, the CMSD’s
                                           41
                      First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 45 of 88



 1                  schools are essential sources of education, food, transportation, medical care,
 2                  and other vital services.
 3               d. San Francisco: SFUSD is a LEA and is one of the largest school districts in
 4                  California, operating pursuant to the laws of the state of California. SFUSD’s
 5                  offices are located on Franklin Street in San Francisco, California. SFUSD
 6                  serves approximately 52,468 students, of whom 28,556 are socioeconomically
 7                  disadvantaged, 15,028 are English Learners, 2,064 are homeless, 6,275 are
 8                  students with disabilities, and 254 are foster youth.24 These at-risk groups are
 9                  the most vulnerable to the impact of the COVID-19 pandemic and are the
10                  intended recipients of the CARES Act emergency funds. For many of those
11                  students, the SFUSD’s public schools are essential sources of education, food,
12                  transportation, medical care, and other vital services. SFUSD receives a
13                  distinct allocation of Title I funding, which the California Department of
14                  Education (CDE) administers. SFUSD oversees approximately 133 schools of
15                  which about 53 qualify as Title I schools.
16        135. Pursuant to Title I, the Plaintiff LEAs designate schools eligible for Title I funds
17   based on poverty percentages, as follows:
18               a. New York City: The NYCDOE designates schools eligible for Title I funding
19                  based on the poverty percentages of each borough. In the Bronx, Brooklyn,
20                  Manhattan, or Queens, Title I-school status is reached when no less than 60%
21                  of a school’s students are from low-income families; the percentage is 52.13%
22                  in Staten Island. Although the statutory threshold for Title I-school status is
23                  set far lower, at a floor of 35%, see 20 U.S.C. 6313(b)(1), the NYCDOE
24                  exercises the discretion permitted by Title I to set a higher poverty threshold,
25                  ensuring that Title I funding adequately provides programs and services to
26                  schools with the greatest needs. Even with that far higher threshold, in the
27          24
               California School Dashboard, San Francisco Unified School District, available at
28   https://www.caschooldashboard.org/reports/38684780000000/2019.
                                                          42
                             First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 46 of 88



 1            2019-2020 school year, the NYC school district was comprised of 1,314 Title
 2            I schools and 269 non-Title I schools.
 3        b. Chicago: CBOE uses the same methodology for calculating Title-I eligibility
 4            for the entire district. Every school with a poverty index of 40 or above
 5            receives Title I funding, with a few other schools qualifying for Title I status
 6            based on waivers. Overall, about 89 percent of CPS schools qualify for Title I
 7            discretionary funding.
 8        c. Cleveland: In the 2019-2020 school year, 100 percent of CMSD’s schools
 9            were Title I schools.
10        d. San Francisco: SFUSD designates schools eligible for Title I funding based
11            on poverty percentages using the grade-span ranking option. SFUSD’s
12            allocation understates actual eligibility, in that entitlements are calculated
13            based on county poverty rates, and students attending SFUSD are not
14            representative of the county’s poverty rate, which is three times less. To
15            maximize the impact of a proportionally smaller entitlement to other
16            similarly-sized counties, SFUSD chooses not to fund high schools (below the
17            obligatory 75 percentile threshold). High schools receive supplemental
18            funding based on poverty percentages from other funding sources. To be
19            eligible for Title I funding, schools in the elementary or middle school span
20            must be at or above the poverty calculation for that grade span. For the 2020-
21            2021 school year, SFUSD has about 53 Title I-eligible schools.
22     136. Plaintiff LEAs fund their schools through a variety of means and methods, as follows:
23        a. New York City: In the NYCDOE, the Fair Student Funding formula (“FSF”) is
24            the primary funding source for schools and consists of unrestricted state and
25            local funding that affords school leaders with the freedom to best determine
26            expenditures for their schools. FSF covers basic instructional needs and is
27            allocated based on the number and particular needs of students enrolled in
28            each school. After allocating a fixed amount for each student, the FSF
                                                 43
                       First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 47 of 88



 1           funding formula ascribes weights to each student to allocate greater funding
 2           for particular needs, such as grade level, academic intervention for at-risk
 3           students, and special programs for English Language Learners and students
 4           with disabilities. FSF provides funds for about two-thirds of each school’s
 5           budget; the remaining approximately one-third is comprised of funding
 6           restricted to specific purposes, including federal grants like Title I. The
 7           NYCDOE also has a central budget that covers central administration costs
 8           and support services that are provided on a city-wide basis for all schools in
 9           the City, including, but not limited to, school facilities services, meals, school
10           safety, pupil transportation, and energy and leases. A significant portion of
11           the NYCDOE’s budget derives from New York State’s allocation of school
12           aid, known as Foundation Aid. Faced with deep economic losses from the
13           COVID-19 pandemic, New York State instituted a “pandemic adjustment” for
14           fiscal year 2021, reducing the NYCDOE’s Foundation Aid by $716,903,289,
15           and purporting to offset this budget cut dollar-for-dollar by backfilling it with
16           federal CARES Act funding, which itself is reduced by the Department’s
17           misinterpretation of the CARES Act.
18        b. Chicago: The CBOE annual budget for the 2020 school year is $6.9 billion.
19           The CBOE derives about $3.8 billion of its funding through local sources,
20           while the State of Illinois contributes almost $2.3 billion, and the federal
21           government provides about $767 million. CBOE estimates that it will receive
22           about $245 million in Title I funding for the 2020 school year. CBOE uses
23           Student Based Budgeting (SBB) to fund schools. SBB allocates funds to
24           individual schools based on the total student population. For fiscal year 2020,
25           the SBB rate is about $4,500 per pupil. Schools with low-income households
26           also rely upon other funding sources, such as Supplemental Aid, Equity
27           Grants, and federal funds provided according to Title I, Title II, Title III, Title
28           IV, and Title VII.
                                                   44
                      First Amended Complaint for Declaratory and Injunctive Relief
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 48 of 88



 1        c. Cleveland: CMSD receives funding from the State of Ohio and local property
 2           taxes, as well as through federal programs targeting specific student
 3           populations. State funding and local property taxes cover basic instructional
 4           needs and are allocated based on the number of students enrolled at each
 5           school and the needs of those students, weighted for various categories such
 6           as grade level, academic intervention for at-risk students, and special
 7           programs for English Language learners and students with disabilities. State
 8           support accounts for 55% of CMSD’s revenues; local funding accounts for
 9           approximately 27%; and federal funds are approximately 14%. The largest
10           category of the CMSD’s funding is Foundation Funding, which CMSD
11           receives from the State of Ohio. Faced with deep budgetary cuts because of
12           the economic impact of the COVID-19 pandemic, Ohio reduced CMSD’s
13           Foundation Funding by more than $5.6 million. CMSD has been notified to
14           prepare for similar cuts in Fiscal Year 2021 and also anticipates a drop in local
15           property tax collections.
16        d. San Francisco: In SFUSD the Weighted Student Formula (“WSF”) is the
17           primary funding source for schools and consists of state funding with limited
18           spending restrictions, excepting stipulations per the CDE. WSF covers basic
19           instructional needs and is allocated based on the number of students enrolled
20           at each school and the needs of those students, weighted for various
21           characteristics such as academic proficiency of incoming students, at-risk
22           factors such as Free-and-Reduced-Price Lunch (“FRL”) eligibility and
23           housing stability, English Learner status, and students with disabilities.
24           Though variable across school sites, WSF accounts for about 80% of each
25           school’s budget; approximately 20% are funding allocations with spending
26           restrictions, such as funds provided pursuant to Title I or local funds with
27           stipulated uses. Sites may be allocated staffing supports funded by the central
28           office, including academic and social emotional interventions for school
                                              45
                      First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 49 of 88



 1                turnaround and specific programmatic offerings. SFUSD also has a central
 2                budget that covers central administration and services for all schools,
 3                including school facilities, food, safety, pupil transportation, and energy and
 4                leases. The largest category of SFUSD’s school aid is Local Control Funding
 5                Formula (“LCFF”), which SFUSD receives from the state of California.
 6                Faced with deep budgetary cuts because of the economic impact of the
 7                COVID-19 pandemic, California reduced the SFUSD’s LCFF aid by
 8                approximately $12,000,000. Additionally, SFUSD is losing local revenues
 9                necessary to support operations while also incurring new costs associated with
10                providing services (i.e., digital learning (computers/WiFi), hand sanitizers)
11                related to COVID-19.
12         137. As described above, the CARES Act requires the Plaintiff LEAs receiving monies
13   from the GEER and/or the ESSER Funds to allocate a portion of those funds to provide
14   “equitable services” to students and teachers at nonpublic schools “in the same manner as
15   provided under Section 1117 of the ESEA . . . .” CARES Act § 18005(a). If Plaintiff LEAs were
16   to distribute these funds as mandated by the CARES Act, “in the same manner” as required by the
17   equitable services provision in Section 1117 of the ESEA (i.e., based on the number of low-
18   income private school students residing in a Title I school attendance area in the school district in
19   relation to the total number of low-income private and public school students residing in a Title I
20   school attendance area in the school district), then the proportional share to be provided for
21   equitable services to students in nonpublic schools would be based on the number of low-income
22   nonpublic school students residing in a Title I school attendance area.
23         138. By contrast, the allocation of funds contemplated by the Rule effectively penalizes
24   Plaintiff LEAs. If the funds are allocated according to the Rule’s Option #1 (Title I Only Schools
25   Option) formula, the Rule imposes two additional requirements—found nowhere in the CARES
26   Act—that restrict the use of CARES Act funds. The restrictions are in effect a “poison pill”
27   making Option #1 onerous, infeasible, and not a viable choice, and resulting in immediate and
28   irreparable harm to the Plaintiff LEAs.
                                                         46
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 50 of 88



 1         139. The Rule’s first “poison pill” for LEAs using the Option #1 calculation method
 2   prohibits the Plaintiff LEAs from using CARES Act funds for any purpose other than funding for
 3   a Title I school. Non-Title I schools deprived of CARES Act funds will not be able to provide
 4   essential educational services to their students.25
 5               a. New York City: NYCDOE’s 269 non-Title I schools will be deprived of
 6                  CARES Act funds. The estimated impact on non-Title I schools would be a
 7                  loss of approximately $100 million in desperately needed funds.
 8               b. Chicago: The approximately 60 non-Title I schools within CBOE would be
 9                  deprived of any CARES Act funds.
10               c. San Francisco: SFUSD’s approximately 80 non-Title I schools will be
11                  deprived of thousands in desperately needed funds.
12         140. The second “poison pill” for LEAs using Option #1 calculation method is that the
13   Rule demands the funds be used only to supplement, not supplant, funding in the Title I schools’
14   budgets, improperly importing Title I’s “supplement-not-supplant” provision into the CARES
15   Act—a restriction not found in the CARES Act. Thus, the Rule purports to prohibit the Plaintiff
16   LEAs from using CARES Act funds in place of state and local funds, permitting only that the
17   CARES Act funds be used to supplements those funds. This restriction contradicts the purpose of
18   the CARES Act, which is to provide funding to address issues caused by the pandemic, such as
19   maintaining continuity of services and continuing to employ existing staff, and to supplant city
20   and local funds that have been eliminated due to fiscal constraints.
21         141. Because the Rule precludes the Plaintiff LEAs from using CARES Act funds except
22   in Title I schools, the funds are restricted from use to pay for essential central services, common
23   to all public schools within the Plaintiff LEAs, such as transportation costs, facilities maintenance
24   and improvements, school safety, food services (including staff to serve meals), technology
25   platforms for remote learning, and custodial and cleaning supplies. In many of the Plaintiff
26   LEAs, these expenditures are made on a City/District-wide basis, and the additional
27
            25
28               All public schools within the CMSD are Title I schools.
                                                          47
                             First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 51 of 88



 1   administrative and financial burdens imposed by handling these expenditures on a per-school
 2   basis in the context of the Plaintiff LEAs’ highly complex budget processes makes it overly
 3   burdensome and/or impossible to fund central services in the face of a restriction of CARES Act
 4   funds to Title I schools alone.
 5         142. The USDOE’s obvious intent is to force LEAs to follow the Rule’s Option #2
 6   (Private School Enrollment Option), knowing LEAs seek to use their share of CARES Act funds
 7   to serve students and teachers in all of their public schools. But, if the Plaintiff LEAs are forced
 8   to use Option #2, their public schools stand to lose significant funding, as follows:
 9             a. New York City: If the NYCDOE were to use the Rule’s Option #2
10                 methodology for calculating the proportional share of equitable services to
11                 nonpublic schools, the effect of including all private-school students in the
12                 calculation of the proportional share for equitable services would be an 8%
13                 increase in funding for nonpublic schools, which amounts to approximately
14                 $53 million, and a concurrent decrease in that amount to NYC public schools
15                 and students. Instead of an allocation of $626 million to public schools and
16                 $91 million to nonpublic schools, only $573 million would be available to
17                 allocate to public schools, and $144 million would be allocated to nonpublic
18                 schools.
19             b. Chicago: If the CBOE were to use the Rule’s Option #2 methodology for
20                 calculating the proportional share of equitable services to nonpublic schools,
21                 the CBOE would need to use the total enrollment of private school students.
22                 The effect of including all nonpublic school students in the calculation of
23                 proportional share is a 55% increase in funding ($18.5 to $28.5 million)
24                 directed toward nonpublic schools to the detriment of Chicago public schools
25                 and the students most vulnerable to the ravages of the pandemic. Under this
26                 “Option,” the CBOE would lose over $10 million in emergency relief funds.
27             c. Cleveland: If CMSD were to use the Rule’s Option #2 methodology for
28                 calculating the proportional share of equitable services to nonpublic schools,
                                                      48
                              First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 52 of 88



 1                CMSD would need to use the total enrollment of private school students. The
 2                effect of including all nonpublic school students in the calculation of
 3                proportional share is a 19.1 percent increase in the nonpublic schools’
 4                allocation to the detriment of CMSD public schools and the students most
 5                vulnerable to the ravages of the pandemic. Under this “Option,” based on
 6                currently available information CMSD would lose $822,045 in emergency
 7                relief funds.
 8             d. San Francisco: If SFUSD were to use the Rule’s Option #2 methodology for
 9                calculating the proportional share of equitable services to nonpublic/private
10                schools, then SFUSD would need to use the total enrollment of private school
11                students. The effect of including all nonpublic/private school students in the
12                calculation of proportional share is an almost 17% increase in funding
13                directed toward nonpublic schools/private schools to the detriment of SFUSD
14                and the students most vulnerable to the ravages of the pandemic. Under this
15                “Option,” the SFUSD’s public schools would lose about $1,736,417 in
16                emergency relief funds.
17         143. The “Options” under the Rule deny the Plaintiff LEAs and their public schools the
18   allocation they are entitled to under the statute and, as a result, deny them the full use of CARES
19   Act funds as intended by Congress. Private schools, on the other hand, would reap a windfall, as
20   their students would receive a far larger share of CARES Act funding for “equitable services” and
21   would be able to use the funds without restriction. The Plaintiff LEAs’ public schools would face
22   a shortfall, an inequitable result wholly at odds with congressional intent.
23         144. Compounding the losses described above, for some of the Plaintiff LEAs, their state
24   governments have already modified or signaled they would modify their state budgets for the
25   coming fiscal years, incorporating the CARES Act Funds to fill the gaps in their public education
26   budgets created by the pandemic. As result of the Department’s Rule, these gaps will not be able
27   to be filled by state budgets, leaving holes in the Plaintiff LEAs’ budgets.
28
                                                         49
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 53 of 88



 1             a. New York City: The New York State Legislature enacted its Fiscal Year 2021
 2                 Budget and issued a “pandemic adjustment,” reducing the NYCDOE’s State
 3                 Foundation Aid by approximately $717 million and backfilling it with
 4                 CARES Act funding. The Rule reduces the amount or flexible uses of this
 5                 funding.
 6             b. Cleveland: The Ohio Governor recently signaled the Fiscal Year 2021 Budget
 7                 will reduce State Foundation Funding support to schools at similar rates as the
 8                 state’s last-minute cuts in Fiscal Year 2020. The Governor made clear he
 9                 considered the amount of CARES Act funding CMSD would receive in
10                 making cuts in state support, but that CARES Act funding cannot be relied
11                 upon under the Rule. The result is a gap in funding for students and teachers
12                 in public schools who are in dire need.
13         145. The Rule imposes significant burdens on the Plaintiff LEAs and greatly harms the
14   students and teachers in their public schools. The confusion arising from the Department’s
15   Guidance Document and the Rule has resulted in a delay in distribution of funds to students and
16   teachers in the Plaintiff LEAs’ public schools and has deprived them of the CARES Act funds to
17   which they are entitled, including for continuing essential services and payment of staff salaries
18   during the pandemic.
19         146. The Rule will have a long-term negative impact on the millions of public-school
20   students in the Plaintiff LEAs’ schools affected by the COVID-19 pandemic. If the amount of
21   CARES Act funds is decreased for all public schools, the educational services in those schools
22   will, of necessity, be curtailed.
23         147. These outcomes are contrary to the very purpose and intent of the CARES Act, which
24   Congress enacted to provide immediate services and support to school districts in response to the
25   COVID-19 pandemic—such as new technology for distance learning, meals to students and
26   families, increased sanitation and other facilities-related services—and assist with maintaining
27   school staff and programs during the public health crisis.
28
                                                           50
                              First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 54 of 88



 1         C.    Immediate and Irreparable Harms to Public Schools and Students
 2         148. The Plaintiff States and Plaintiff LEAs also have an interest in protecting the health,

 3   safety, education, and well-being of their residents and students. The Department’s interpretation

 4   severely impacts the use of the emergency ESSER/GEER funds for public-school students

 5   affected by the COVID-19 pandemic. It therefore jeopardizes the education of the Plaintiff

 6   States’ and LEAs’ more than ten million public-school students.

 7         149. Indeed, above and beyond their state constitutional obligations to educate school-aged

 8   children, as set forth above, the States have made it a priority to ensure that vulnerable students

 9   like those who are served by Title I-A receive robust educational opportunities. See, e.g., Cal.

10   Educ. Code §§ 8801 (Healthy Start Support Services for Children Act), 42920 (educational

11   services for foster youth); Wis. Stat. §§ 118.43-44 (Achievement Gap Reduction Program),

12   121.136 (state aid for high-poverty school districts), 115.28(23) & 115.43-44 (Wisconsin

13   Educational Opportunity Program); Md. Code Ann., Educ. §§ 5-216 (Maryland Early Literacy

14   Initiative for qualifying Title I schools), 7-101.2 (Prekindergarten Expansion Grant Program and

15   Fund), 7-602 (State Free Feeding Program); Md. Code Regs. 13A.01.06 (educational equity focus

16   on marginalized student groups), 13A.08.07 (School Stability for Foster Students); Haw. Rev.

17   Stat. § 302a-449 (Title I-Funded Prekindergarten). The Rule undermines and frustrates these

18   State policies.

19         150. Option #2 (Private school enrollment Option) of the Rule harms the States’ and

20   LEAs’ interest in providing educational opportunities for their most vulnerable students by

21   requiring LEAs to divert moneys away from their public schools to private-school students who

22   are not at-risk and therefore would not be eligible for equitable services under Title I-A.

23         151. Even if LEAs in Plaintiff States and Plaintiff LEAs calculate the proportional share of

24   CARES Act funds for private-school students under Option #1 in the Rule, public schools in the

25   Plaintiff States and LEAs that were intended to receive money under the CARES Act will lose

26   access to these funds. Non-Title I schools will receive no funds. And Title I schools will not be

27   able to use the CARES Acts to cover existing, ongoing costs, even if related to the pandemic, as

28   such allocation would lead to a violation of the LEA’s Title I-A supplanting prohibition.
                                                         51
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 55 of 88



 1         152. Public school systems depend on state moneys. The CARES Act education
 2   stabilization funding is intended to assist public school systems, including both Title I and non-
 3   Title I schools, to address the numerous issues created by the pandemic. Private-school interests
 4   are addressed through eligibility for other stimulus funding within the CARES Act.
 5         153. Protecting and maintaining public-school education in the Plaintiff States and
 6   Plaintiff LEAs is imperative to ensuring the long-term success of students. The loss of federal
 7   funding for public schools will have significant, adverse impacts on public-school students. The
 8   States have an interest in ensuring that funds are not diverted from other vital state priorities and
 9   programs providing long-term assistance to public-school students who would otherwise have had
10   access to a free and quality public education absent the Rule.
11         154. The Rule will injure the States’ interests by causing significant harm to their
12   residents, including children and other students who attend K-12 public-school educational
13   institutions within the States.
14                                          CAUSES OF ACTION
15                                               COUNT I
                                Violation of Separation of Powers Principles
16

17         155. Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if set
18   forth herein.
19         156. Article I, Section 1 of the U.S. Constitution enumerates that “[a]ll legislative Powers
20   herein granted shall be vested in . . . Congress.”
21         157. Article I, Section 8 of the U.S. Constitution vests exclusively in Congress the
22   spending power to “provide for . . . the general Welfare of the United States.”
23         158. The executive branch’s authority to act “must stem either from an act of Congress or
24   from the Constitution itself.” Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 585
25   (1952); see also Clinton v. City of New York, 524 U.S. 417, 438 (1998) (“[N]o provision in the
26   Constitution . . . authorizes the President to enact, to amend, or to repeal statutes.”).
27         159. This principle is particularly strong in the spending context, because “[w]hen it comes
28   to spending, the President has none of his own constitutional powers to rely upon.” California v.
                                                     52
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 56 of 88



 1   Trump, No. 19-16299, 2020 WL 3480841, at *16 (9th Cir. June 26, 2020) (quoting San
 2   Francisco, 897 F.3d at 1233–34). Thus, “[a]bsent congressional authorization, the
 3   Administration may not redistribute or withhold properly appropriated funds in order to effectuate
 4   its own policy goals.” See San Francisco, 897 F.3d at 1235. Nor may it impose conditions on
 5   funds appropriated by Congress without congressional authorization. See id. at 1233–34.
 6         160. The Department’s Rule and Guidance Document require LEAs to allocate or use
 7   GEER and ESSER funds in a manner that is contrary to the plain language of Section 18005 of
 8   the CARES Act, thereby violating constitutional separation of powers principles by requiring
 9   distribution of funds based on conditions not provided for in the CARES Act. Defendants did not
10   have inherent authority to change the manner in which LEAs distribute the GEER and ESSER
11   funds. Nor did Congress afford Defendants any discretion or authority to issue rules governing
12   the LEAs’ allocation or use of these funds through the CARES Act.
13         161. By unilaterally imposing its interpretation of Section 18005 of the CARES Act, the
14   Department abrogated the significant discretion given to the SEAs and LEAs in the CARES Act
15   and usurped Congress’ power to legislate in violation of the principles of separation of powers.
16         162. Absent injunctive and declaratory relief suspending and vacating the Rule and the
17   Guidance Document, Plaintiffs and their residents will be immediately, continuously, and
18   irreparably harmed by Defendants’ illegal actions.
19                                                COUNT II
                                              Ultra Vires Action
20

21         163. Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if set
22   forth herein.
23         164. An agency acts ultra vires when it exceeds its statutory authority conferred by
24   Congress.
25         165. There is no provision in the CARES Act that imposes the proportional share
26   calculations, use restrictions, or eligibility requirements in the Rule for CARES Act funds.
27   Further, Congress has not delegated to Defendants the authority to impose such requirements.
28
                                                        53
                           First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 57 of 88



 1         166. Nothing in the CARES Act requires LEAs to calculate the private-school student
 2   share of CARES Act funds using the Section 8501 calculation; prohibits non-Title I schools from
 3   receiving funds; prohibits Title I schools from using CARES Act funds on any of the permissible
 4   uses in the statute; or requires LEAs to provide equitable services to all private-school students.
 5   Moreover, Congress explicitly required that LEAs follow Section 1117 when apportioning
 6   CARES Act funds for equitable services and determining which private students were eligible for
 7   such services. Congress also explicitly listed permitted uses for the CARES Act funds and
 8   permitted both Title I and non-Title I schools to receive and use CARES Act funds.
 9         167. Through the CARES Act, Congress required the Department to issue ESSER funds to
10   Plaintiff States’ SEAs without conditioning the receipt of funds on Plaintiffs’ agreement to
11   require LEAs to calculate the proportional share for equitable services with the improper Section
12   8501 formula, prohibit non-Title I schools from receiving funds, prohibit Title I schools from
13   using CARES Acts on any of the permissible uses in the statute, or require LEAs to provide
14   equitable services to all private-school students.
15         168. Absent injunctive and declaratory relief suspending and vacating the Rule and the
16   Guidance Document, Plaintiffs and their residents will be immediately, continuously, and
17   irreparably harmed by Defendants’ illegal actions.
18                                                COUNT III
                                                Spending Clause
19

20         169. Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if set
21   forth herein.
22         170. Article I, Section 8, Clause 1 of the United States Constitution, also known as the
23   Spending Clause, states that “Congress shall have Power to lay and collect Taxes, Duties, Imposts
24   and Excises, to pay the Debts and provide for the common Defense and general Welfare of the
25   United States[.]”
26         171. Under the Spending Clause, conditions may not be placed on federal funds that are
27   (1) so coercive that they compel (rather than encourage) recipients to comply, (2) ambiguous, (3)
28
                                                         54
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 58 of 88



 1   retroactive, or (4) unrelated to the federal interest in a particular program. Nat’l Fed’n of Indep.
 2   Bus. v. Sebelius (NFIB), 567 U.S. 519, 575–78 (2012); South Dakota, 483 U.S. at 206–08.
 3         172. To the extent that Congress delegated its authority to the Department to impose its
 4   own requirements on the allocation and use of GEER and ESSER funds (which it has not), the
 5   Department’s Rule and Guidance Document violate the Spending Clause of the U.S. Constitution.
 6         173. The Department’s interpretation of Section 18005 of the CARES Act in the Rule and
 7   Guidance Document violates the relatedness requirement under the Spending Clause because it is
 8   contrary to Congress’s plainly expressed intent in the CARES Act to require SEAs and LEAs to
 9   follow Section 1117 when apportioning CARES Act funds for equitable services and determining
10   which private-school students were eligible for such services, and to permit specific uses for the
11   CARES Act funds by both Title I and non-Title I schools.
12         174. The Department’s Rule and Guidance Document also violate the “unambiguous”
13   requirement under the Spending Clause. Congress has not “unambiguously” imposed the
14   requirement that LEAs calculate and set aside their GEER and ESSER Funds for equitable
15   services to all private-school students and teachers, provide equitable services to all private-
16   school students, limit their uses of funds, and limit their distribution of funds to Title I schools
17   only. See Pennhurst, 451 U.S. at 17 (“[I]f Congress intends to impose a condition on the grant of
18   federal moneys, it must do so unambiguously.”).
19         175. In addition, the Department’s interpretation was an improper “post-acceptance”
20   restriction. Id. at 17, 25. States and LEAs “cannot knowingly accept conditions of which they
21   are ‘unaware’ or which they are ‘unable to ascertain.’” Arlington Cent. Sch. Dist. Bd. of Educ. v.
22   Murphy, 548 U.S. 291, 296 (2006) (quoting Pennhurst, 451 U.S. at 17). Accordingly, the
23   Spending Clause does not permit what the Department has improperly done here through
24   unauthorized rulemaking: “surprising participating States with post acceptance or ‘retroactive’
25   conditions” on congressionally appropriated funds. Pennhurst, 451 U.S. at 25; see also NFIB,
26   567 U.S. at 519.
27         176. Plaintiff States and Plaintiff LEAs did not know of the Department’s interpretation at
28   the time they applied for and received emergency financial aid grants from the GEER and ESSER
                                                    55
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 59 of 88



 1   funds. Therefore, they were unable to exercise their choice knowingly, cognizant of the
 2   consequences of their participation, and they were surprised with post acceptance or retroactive
 3   conditions.
 4         177. Absent injunctive and declaratory relief suspending and vacating the Rule and the
 5   Guidance Document, Plaintiffs and their residents will be immediately, continuously, and
 6   irreparably harmed by Defendants’ illegal actions.
 7                                           COUNT IV
                           Violation of the Administrative Procedure Act
 8       (Agency Action in Excess of Statutory Authority, Short of Statutory Right, or Not in
 9                                     Accordance with Law)

10         178. Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if set
11   forth herein.
12         179. The APA requires that a court hold unlawful and set aside agency action, findings,
13   and conclusions found to be in excess of statutory authority, short of statutory right, or not in
14   accordance with law. 5 U.S.C. § 706(2)(A), (C).
15         180. Congress did not grant the Department authority to interpret or make rules regarding
16   Section 18005 of the CARES Act. The Department’s Rule and the Guidance Document are
17   unauthorized by and contrary to Section 18005 of the CARES Act. They therefore are in excess
18   of statutory authority, short of statutory right, and not in accordance with law.
19         181. To the extent the Department claims that its Guidance Document is merely an
20   interpretation contained in a policy statement, agency manual, or enforcement guideline that lacks
21   the force of law, the Department’s interpretation is entitled to no or only limited deference. The
22   Guidance Document is not persuasive, nor does it reflect thorough consideration, and is contrary
23   to the plain language of the statute it purports to interpret. Congress’s intent in the CARES Act is
24   clear that equitable services are to be provided by LEAs to private-school students and teachers in
25   the same manner as required under Section 1117 of the ESEA.
26

27

28
                                                         56
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 60 of 88



 1         182. Absent injunctive and declaratory relief suspending and vacating the Rule and the
 2   Guidance Document, Plaintiffs and their residents will be immediately, continuously, and
 3   irreparably harmed by Defendants’ illegal actions.
 4                                              COUNT V
                              Violation of the Administrative Procedure Act
 5                             (Arbitrary and Capricious Agency Action)
 6         183. Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if set
 7   forth herein.
 8         184. The APA requires that a court hold unlawful and set aside agency action, findings,
 9   and conclusions found to be arbitrary, capricious, or an abuse of discretion. 5 U.S.C.
10   § 706(2)(A).
11         185. A rule is arbitrary and capricious if the agency has “relied on factors which Congress
12   has not intended it to consider, entirely failed to consider an important aspect of the problem,
13   offered an explanation for its decision that runs counter to the evidence before the agency, or is so
14   implausible that it could not be ascribed to a difference in view or the product of agency
15   expertise.” State Farm, 463 U.S. at 43.
16         186. The Department’s interpretation of Section 18005 of the CARES Act in the Rule and
17   the Guidance Document is arbitrary and capricious agency action because, among other reasons,
18   the Department failed to articulate how its position comports with the plain text of Section 18005
19   of the CARES Act and why it was reversing its own guidance regarding how equitable services
20   under Section 1117 should be provided, generating an unexplained inconsistency in the
21   Department’s position of which it appears to be unaware. Further, the Department ignores
22   important aspects of the problem, and its decision to enact the Rule runs counter to the evidence
23   before the Department. The Department also took into account factors Congress did not intend it
24   to consider. Finally, the Department failed to take into account the reliance interests that its
25   former position generated.
26

27

28
                                                         57
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 61 of 88



 1         187. Absent injunctive and declaratory relief suspending and vacating the Rule and the
 2   Guidance Document, Plaintiffs and their residents will be immediately, continuously, and
 3   irreparably harmed by Defendants’ illegal actions.
 4                                           COUNT VI
                           Violation of the Administrative Procedure Act
 5               (Agency Action Without Observance of Procedure Required by Law)
 6         188. Plaintiffs incorporate by reference the foregoing paragraphs of this Complaint as if set
 7   forth herein.
 8         189. The APA requires that a court hold unlawful and set aside agency action, findings,
 9   and conclusions found to be without observance of procedure required by law. 5 U.S.C.
10   § 706(2)(D).
11         190. The agency must publish a “[g]eneral notice of proposed rulemaking” in the Federal
12   Register. 5 U.S.C. § 553(b). That notice must describe “either the terms or substance of the
13   proposed rule or a description of the subjects and issues involved.” 5 U.S.C. § 553(b)(3).
14         191. The agency must further provide “interested persons” an “opportunity to participate
15   in the rule making through submission of written data, views, or arguments with or without
16   opportunity for oral presentation.” 5 U.S.C. § 553(c).
17         192. The Rule is a legislative rule adopted without complying with the notice and
18   comment requirements of the APA.
19         193. The Rule was issued on an interim final basis without good cause.
20         194. The Department failed to establish good cause to waive the notice and public
21   procedures required under the APA due to these procedural requirements being impracticable,
22   unnecessary, or contrary to the public interest. 5 U.S.C. § 553(b).
23         195. Absent injunctive and declaratory relief suspending and vacating the Rule and the
24   Guidance Document, Plaintiffs and their residents will be immediately, continuously, and
25   irreparably harmed by Defendants’ illegal actions.
26                                          PRAYER FOR RELIEF
27         WHEREFORE, Plaintiffs request that this Court enter judgment in their favor and grant
28   the following relief:
                                                          58
                             First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 62 of 88



 1         a.    Declare the Rule and all versions of the Guidance Document unlawful within the
 2   meaning of 5 U.S.C. § 706(2)(A), (C), & (D);
 3         b.    Preliminarily and permanently enjoin the Department and its officers, employees, and
 4   agents from applying and enforcing the Rule or all versions of the Guidance Document;
 5         c.    Vacate and set aside the Rule and all versions of the Guidance Document;
 6         d.    Award Plaintiffs reasonable costs and expenses, including attorneys’ fees; and
 7         e.    Grant such other and further relief as the Court deems just and proper.
 8   Dated: July 17, 2020                                     Respectfully Submitted,
 9
     DANA NESSEL                                              XAVIER BECERRA
10   Attorney General of Michigan                             Attorney General of California
                                                              MICHAEL NEWMAN
11   /s/ Toni L. Harris                                       Senior Assistant Attorney General
                                                              SARAH E. BELTON
12   *FADWA A. HAMMOUD                                        Supervising Deputy Attorney General
     Solicitor General
13   *TONI L. HARRIS                                          /s/ Garrett M. Lindsey
     *NEIL GIOVANATTI
14   Assistant Attorneys General                              GARRETT M. LINDSEY
     Attorneys for Plaintiff State of Michigan                JAMES F. ZAHRADKA II
15   *Appearing pro hac vice                                  REBEKAH A. FRETZ
                                                              Deputy Attorneys General
16                                                            Attorneys for Plaintiff State of California
17

18

19

20

21

22

23

24

25

26

27

28
                                                         59
                            First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 63 of 88



 1   KARL A. RACINE                                             HECTOR BALDERAS
     Attorney General of District of Columbia                   New Mexico Attorney General
 2
     /s/ Kathleen Konopka                                       /s/ Lisa Giandomenico
 3
     KATHLEEN KONOPKA                                           P. CHOLLA KHOURY
 4   Deputy Attorney General, Public Advocacy                   LISA GIANDOMENICO*
     Division                                                   Assistant Attorneys General
 5   Attorneys for Plaintiff District of Columbia               Attorneys for Plaintiff State of New Mexico
     Appearing pro hac vice (application                        *Appearing pro hac vice
 6   forthcoming)
 7                                                              JOSH SHAPIRO
     CLARE E. CONNORS                                           Attorney General of Pennsylvania
 8   Attorney General of Hawaii
                                                                /s/ Michael J. Fischer
 9   /s/ Kevin M. Richardson
                                                                MICHAEL J. FISCHER
10   HOLLY T. SHIKADA                                           Chief Deputy Attorney General
     KEVIN M. RICHARDSON                                        Attorneys for Plaintiff Commonwealth of
11   Deputy Attorneys General                                   Pennsylvania
     Attorneys for Plaintiff State of Hawaii                    Appearing pro hac vice (application
12   Appearing pro hac vice (application                        forthcoming)
     forthcoming)
13
                                                                JOSHUA L. KAUL
14   AARON M. FREY                                              Attorney General of Wisconsin
     Attorney General of Maine
15                                                              /s/ Hannah S. Jurss
     /s/ Sarah A. Forster
16                                                              HANNAH S. JURSS
     SARAH A. FORSTER*                                          Assistant Attorney General
17   Assistant Attorney General                                 Attorneys for Plaintiff State of Wisconsin
     Attorneys for Plaintiff State of Maine                     Appearing pro hac vice (application
18   *Appearing pro hac vice                                    forthcoming)
19
     BRIAN E. FROSH                                             JAMES E. JOHNSON
20   Attorney General of Maryland                               Corporation Counsel of the City of New York
21   /s/ Steven M. Sullivan                                     /s/ Eric Proshansky
22   STEVEN M. SULLIVAN                                         ERIC PROSHANSKY
     Solicitor General                                          HOPE LU
23   Attorneys for Plaintiff State of Maryland                  GAIL RUBIN
     Appearing pro hac vice (application                        Assistant Corporation Counsel
24   forthcoming)                                               Attorneys for Plaintiff the Board of
                                                                Education of the City School District of the
25                                                              City of New York
                                                                Appearing pro hac vice (application
26                                                              forthcoming)
27

28
                                                           60
                              First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 64 of 88



 1   BOARD OF EDUCATION, CITY OF CHICAGO                     SQUIRE PATTON BOGGS (US) LLP
     DEPARTMENT OF LAW
 2                                                           /s/ Gabriel Colwell
     /s/ Joseph Moriarty
 3                                                           GABRIEL COLWELL (CABN 216783)
     JOSEPH MORIARTY                                         COLIN R. JENNINGS (OHBN 0068704)
 4   General Counsel                                         W. MICHAEL HANNA (OHBN 0020149)
     J. ERNEST MINCY                                         EMILY R. SPIVACK (OHBN 0090777)
 5   Deputy General Counsel for Litigation
     Attorneys for Plaintiff Chicago Board of                KEVIN J. BURTZLAFF (OHBN 0039648)
 6   Education                                               Cleveland Municipal School District Board
     (pro hac vice applications forthcoming)                 of Education
 7                                                           Attorneys for Plaintiff Cleveland Municipal
                                                             School District
 8   SAN FRANCISCO UNIFIED SCHOOL DISTRICT                   Appearing pro hac vice (application
                                                             forthcoming)
 9   /s/ Danielle Houck
10   DANIELLE HOUCK
     General Counsel
11   SUSANNE NAOMI STARECKI KIM
     Sr. Deputy General Counsel
12   Legal Department
     Attorneys for Plaintiff San Francisco Unified
13   School District
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        61
                           First Amended Complaint for Declaratory and Injunctive Relief
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 65 of 88



 1                                  ATTESTATION OF SIGNATURES
 2         I, Garrett M. Lindsey, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern
 3   District of California that concurrence in the filing of this document has been obtained from each
 4   signatory hereto.
 5   Dated: July 17, 2020                                     /s/ Garrett M. Lindsey
 6                                                            GARRETT M. LINDSEY
                                                              Deputy Attorney General
 7                                                            Attorney for State of California
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         62
                            First Amended Complaint for Declaratory and Injunctive Relief
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 66 of 88




                        Exhibit A
  Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 67 of 88




      PROVIDING EQUITABLE SERVICES TO
STUDENTS AND TEACHERS IN NON-PUBLIC SCHOOLS
       UNDER THE CARES ACT PROGRAMS




                    U.S. Department of Education
                       Washington, D.C. 20202


                           April 30, 2020
      Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 68 of 88


Purpose of this Document

The purpose of this document is to provide information about equitable services for
students and teachers in non-public schools under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act), Public Law 116-136, 134 Stat. 281 (Mar. 27, 2020).
The CARES Act authorized the Education Stabilization Fund (ESF), which is a new
appropriation of approximately $30.75 billion that creates funding streams for several
distinct education programs that address the impact of the Novel Coronavirus Disease
2019 (COVID-19) on educational services across the Nation. Under these programs, the
U.S. Department of Education (Department) will make awards to Governors, State
educational agencies (SEAs), and institutions of higher education (IHEs) to help States to
prevent, prepare for, and respond to the devastating effects of COVID-19. The provisions
of the CARES Act relevant to the ESF and other Department programs are available on the
Department’s website at https://oese.ed.gov/offices/education-stabilization-fund/.

Two programs in the ESF require a local educational agency (LEA) that receives funds to
provide equitable services to students and teachers in non-public schools:
   x The Governor’s Emergency Education Relief Fund (GEER Fund) totaling
       $2,953,230,000 (Section 18002 of the CARES Act).
   x The Elementary and Secondary School Emergency Relief Fund (ESSER Fund)
       totaling $13,229,265,000 (Section 18003 of the CARES Act).

Other than statutory and regulatory requirements included in the document, such as those
pursuant to the authorizing statute and other applicable laws and regulations, the contents
of the guidance do not have the force and effect of law and are not meant to bind the public
in any way. This document is intended only to provide clarity to the public regarding
existing requirements under the law or agency policies. In addition, it does not create or
confer any rights for or on any person.

The Department will provide additional or updated information as necessary on the
Department’s COVID-19 webpage: https://www.ed.gov/coronavirus. If you have questions
that are not answered in this document, please e-mail COVID-19@ed.gov.




                                             ii
     Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 69 of 88




                                                Table of Contents

1. Does the requirement to provide equitable services to students and teachers in non-
public schools apply to any programs under the CARES Act? .........................................1
2. What is a “non-public school” under the CARES Act programs? .................................1
3. Is a for-profit non-public school eligible to receive equitable services for its students
and teachers under the CARES Act programs? .................................................................1
4. Which LEA is responsible for providing equitable services to non-public school
students and teachers under the CARES Act programs? ...................................................1
5. Must an LEA or another public agency maintain control of CARES Act funds used to
provide equitable services? ................................................................................................2
6. Who is responsible for initiating the consultation process and how should it begin? ...2
7. How does an LEA that receives funds under the CARES Act programs provide
equitable services “in the same manner as provided under section 1117 of the ESEA”? .3
8. Must an LEA offer to provide equitable services under the CARES Act programs to
students and teachers in all non-public schools located in the LEA, even if a non-public
school has not previously participated in equitable services under Title I, Part A or Title
VIII of the ESEA? ..............................................................................................................5
9. Are all students and teachers in a non-public school eligible to receive equitable
services under the CARES Act programs? ........................................................................5
10. How does an LEA determine the proportional share of funds that must be reserved to
provide equitable services to non-public school students and teachers under the CARES
Act programs? ....................................................................................................................6
    A. What is the base amount on which the proportional share is determined? .............6
    B. What data does an LEA use to determine the proportional share?..........................6
    C. How does an LEA calculate the proportional share? ..............................................6
11. After an LEA has determined the proportional share of funds for equitable services
under each CARES Act program, how does it then determine the amount of funds
available for services to students and teachers in individual non-public schools? ............7
12. Do the requirements in 34 C.F.R. § 200.66 apply to equitable services under the
CARES Act programs? ......................................................................................................7
13. Is a non-public school whose students and teachers receive equitable services under
the CARES Act programs a “recipient of Federal financial assistance”? ..........................8
14. What services and benefits under the CARES Act programs are available to non-
public school students and teachers?..................................................................................8




                                                              iii
      Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 70 of 88




           Providing Equitable Services to Students and Teachers
           in Non-Public Schools under the CARES Act Programs

1. Does the requirement to provide equitable services to students and teachers in non-
public schools apply to any programs under the CARES Act?

Yes. The CARES Act establishes two new funds to which equitable services requirements
apply. Specifically, a local educational agency (LEA) that receives funds under either the
Governor’s Emergency Education Relief Fund (GEER Fund) (section 18002 of the
CARES Act) or the Elementary and Secondary School Emergency Relief Fund (ESSER
Fund) (section 18003 of the CARES Act) (“CARES Act programs” for purposes of this
document) to provide equitable services to students and teachers in non-public schools in
the same manner as provided under section 1117 of the Elementary and Secondary
Education Act of 1965 (ESEA). (Section 18005(a) of the CARES Act).

An institution of higher education or education-related entity that receives funds under the
GEER Fund is not required to provide equitable services to students and teachers in non-
public schools.

2. What is a “non-public school” under the CARES Act programs?

A “non-public school” means a non-public elementary or secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and (B) was in
existence prior to the date of the qualifying emergency for the CARES Act programs. For
purposes of this definition, the date of the qualifying emergency is March 13, 2020.
(Section 18007(6) of the CARES Act).

3. Is a for-profit non-public school eligible to receive equitable services for its
students and teachers under the CARES Act programs?

No. A for-profit non-public school is not eligible to receive equitable services for its
students and teachers under the CARES Act programs. Section 18007(6) of the CARES
Act defines a “non-public school” as a non-public elementary or secondary school. Section
18007(8) of the CARES Act incorporates the definitions in ESEA section 8101 for any
terms not defined in the CARES Act. ESEA section 8101(19) and (45) defines “elementary
school” and “secondary school,” respectively, and specifies that they must be non-profit.

4. Which LEA is responsible for providing equitable services to non-public school
students and teachers under the CARES Act programs?

The Department has determined that, under the CARES Act programs, the LEA in which a
non-public school is located is responsible for providing equitable services to students and
teachers in the school, as it is under most ESEA programs that require an LEA to provide
equitable services. Outside of Title I, Part A, the responsibility typically falls on the LEA
in which a non-public school is located because equitable services are generally available


                                              1
      Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 71 of 88

to all students or teachers in the non-public school in the LEA and the LEA in which the
school is located is closest and best able to meet the needs of students and teachers.

Title I, Part A of the ESEA is different; ESEA section 1117 sets forth a student residency
requirement, rather than a school location requirement, for receipt of equitable services
under Title I, Part A. Only low-achieving students who live in a participating Title I public
school attendance area are eligible for services and, therefore, the LEA where students
reside is responsible for providing equitable services. The CARES Act programs have no
such residency requirement for eligibility for services. Rather, the CARES Act programs
provide LEAs full discretion, unless funds are targeted for a specific purpose or population
of public and non-public school students by the Governor under the GEER Fund or by an
SEA through the SEA reserve under the ESSER Fund (see section 18003(e) of the CARES
Act), to use CARES Act funds to provide educational services to students in public and
non-public schools in the LEA through a broad range of allowable activities. Thus,
providing equitable services with CARES Act funds is similar to other ESEA programs
where equitable services are provided by the LEA in which a non-public school is located.

5. Must an LEA or another public agency maintain control of CARES Act funds used
to provide equitable services?

Yes. Control of funds for services and assistance provided to non-public school students
and teachers under the CARES Act programs, and title to materials, equipment and
property purchased with such funds, must be in a public agency, and a public agency must
administer such funds, materials, equipment, and property. In other words, no funds may
go directly to a non-public school. In addition, services for non-public school students and
teachers must be provided by a public agency directly or through contract with another
public or private entity. (Section 18005(b) of the CARES Act).

6. Who is responsible for initiating the consultation process and how should it begin?

Similar to how an LEA provides equitable services under the ESEA, an LEA is responsible
for initiating the consultation process. It must contact officials in all non-public schools in
the LEA to notify them of the opportunity for their students and teachers to obtain
equitable services under the CARES Act programs. Through this initial contact, the LEA
can explain the services available under the CARES Act programs and how non-public
school students and teachers can participate. If non-public school officials have not been
contacted, they may contact the LEA or the State ombudsman to inquire about equitable
services under the CARES Act programs.

If non-public school officials want equitable services for their students and teachers, the
LEA must consult with those officials during the design and development of the LEA’s
programs and before the LEA makes any decision that affects the opportunity of non-
public school students and teachers to participate in the activities funded under the CARES
Act programs. If a non-public school declines to participate in the CARES Act programs or
does not respond to an LEA’s good-faith effort to make contact, the LEA has no further
responsibility to provide equitable services to students or teachers in that school. The LEA,
however, must be able to demonstrate that it made a good faith effort to contact all the non-
public schools in the LEA.



                                              2
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 72 of 88


7. How does an LEA that receives funds under the CARES Act programs provide
equitable services “in the same manner as provided under section 1117 of the
ESEA”?

An LEA that receives funds under the CARES Act programs must provide equitable
services to students and teachers in a non-public school in the same manner as provided
under section 1117 of the ESEA, as determined in consultation with representatives of
non-public schools. (Section 18005(a) of the CARES Act). This requirement, on its face,
necessitates that the Department interpret how the requirements of section 1117 apply to
the CARES Act programs, given that an LEA under the CARES Act programs may serve
all non-public school students and teachers without regard to family income, residency, or
eligibility based on low achievement. Unless the requirements of section 1117 would limit
equitable services under the CARES Act programs, we conclude they apply as outlined
below.

We have interpreted “in the same manner as under section 1117” in light of the
significantly broader eligibility and uses of funds authorized under the CARES Act as
compared to Title I, Part A, reasonably reconciling differences. In doing so, we gave
meaning to section 1117(a)(3), which requires educational services and other benefits for
students in non-public schools to be equitable in comparison to those for public school
students. The services that an LEA may provide under the CARES Act programs are
clearly available to all public school students and teachers, not only low-achieving students
and their teachers as under Title I, Part A. Similarly, there is no limitation on residence in a
participating Title I public school attendance area for services provided in public schools
under the CARES Act programs. For CARES Act services to be equitable in comparison to
public school students and teachers, it follows that the same principles must apply in
providing equitable services to non-public school students and teachers.

The following describes how the provisions of ESEA section 1117 apply, reconciled, when
necessary, to meet the purposes of the CARES Act programs:

   x    1117(a)(1) – Under Title I, Part A, an LEA must provide equitable services to low-
        achieving students as defined in ESEA section 1115(c) who reside in a
        participating Title I public school attendance area and attend a non-public school
        and their teachers. Under the CARES Act programs, an LEA may provide equitable
        services with CARES Act funds to any students and teachers in non-public schools,
        unless limited by a Governor under section 18002 of the CARES Act or an SEA
        through the SEA’s reserve under section 18003(e) of the CARES Act. (See
        Questions #8 and #9).
   x    1117(a)(2) – Under both Title I, Part A and the CARES Act programs, an LEA
        must provide equitable services and other benefits, including materials and
        equipment, that are secular, neutral, and nonideological.
   x    1117(a)(3)(A) – Under both Title I, Part A and the CARES Act programs, an LEA
        must provide services and other benefits for non-public school students and
        teachers in a timely manner that are equitable in comparison to the services and
        benefits provided for public school students and teachers.


                                               3
    Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 73 of 88

x    1117(a)(3)(B) – Under Title I, Part A, an SEA must designate an ombudsman to
     monitor and enforce the equitable services requirements. An SEA must use the
     ombudsman also to monitor and enforce the requirements of the CARES Act
     programs that an LEA provide equitable services to students and teachers in non-
     public schools.
x    1117(a)(4)(A) – Under both Title I, Part A and the CARES Act programs, an LEA
     must determine the proportional share available to provide equitable services to
     students and teachers in non-public schools based on the total amount of funds an
     LEA receives prior to any allowable expenditures or transfers. Under the CARES
     Act programs, the LEA calculates the proportional share based on the number of
     children enrolled in each non-public school whose students or teachers participate
     in the CARES Act programs compared to the number of students enrolled in public
     schools in the LEA. The LEA makes this determination under each CARES Act
     program separately. (See Question #10).
x    1117(a)(4)(B) – Under Title I, Part A, an LEA must obligate funds available for
     equitable services in the fiscal year for which the funds are received by the LEA.
     An LEA must obligate CARES Act funds for equitable services in the fiscal years
     for which those funds are intended for services to address the impact of COVID-19.
x    1117(a)(4)(C) – Under both Title I, Part A and the CARES Act programs, an SEA
     must provide notice in a timely manner to appropriate non-public school officials in
     the State of the allocation of funds for educational services and other benefits that
     each LEA has determined are available for non-public school students and teachers.
x    1117(b)(1) – Under both Title I, Part A and the CARES Act programs, an LEA
     must consult with appropriate non-public school officials during the design and
     development of the LEA’s activities on relevant issues such as those contained in
     this section of Title I, Part A. The LEA and non-public school officials shall both
     have the goal of reaching agreement on how to provide equitable and effective
     services and the LEA must transmit the results of that agreement to the
     ombudsman.
x    1117(b)(2) – Under both Title I, Part A and the CARES Act programs, if an LEA
     disagrees with the views of non-public school officials during consultation, the
     LEA must provide in writing to the non-public school officials the reasons why the
     LEA disagrees.
x    1117(b)(3) – Under both Title I, Part A and the CARES Act programs, consultation
     must occur before an LEA makes any decision that affects the opportunities of non-
     public students and teachers to receive equitable services. Meetings between the
     LEA and non-public school officials need not occur in person if they cannot be
     conducted due to closed schools or social distancing rules. In this case, the
     Department recommends LEAs and non-public school officials consult remotely.
x    1117(b)(4) – Under both Title I, Part A and the CARES Act programs, consultation
     must include discussion of service delivery mechanisms an LEA may use to
     provide equitable services.
x    1117(b)(5) – Under both Title I, Part A and the CARES Act programs, an LEA
     must maintain and provide to the SEA written affirmation signed by non-public



                                           4
       Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 74 of 88

        school officials that timely and meaningful consultation has occurred and, if non-
        public school officials do not provide such affirmation, the LEA must forward to
        the SEA the documentation that such consultation has, or attempts at such
        consultation have, taken place.
   x    1117(b)(6) – Under both Title I, Part A and the CARES Act programs, non-public
        school officials have a right to file a complaint with the SEA; the SEA must
        provide services directly or through contracts if requested to do so by non-public
        school officials and the SEA determines that the LEA did not meet applicable
        requirements.
   x    1117(c)(1) – Under Title I, Part A, to determine the proportional share, an LEA
        must calculate the number of children, ages 5 through 17, who are from low-
        income families and reside in a participating Title I public school attendance area.
        Because an LEA determines the proportional share based on enrollment in public
        and non-public schools under the CARES Act programs, the LEA need not collect
        poverty data from non-public schools (see Question #10 for information on
        determining the proportional share of CARES Act funds the LEA must reserve to
        provide equitable services to non-public school students and teachers).
   x    1117(c)(2) – Under Title I, Part A, non-public school officials may file a complaint
        with the SEA if they dispute the count of children from low-income families.
        Because an LEA need not collect poverty data to determine the proportional share
        available for equitable services under the CARES Act programs, there would be no
        reason for non-public school officials to file a complaint regarding poverty data
        with the SEA.
   x    1117(d) – Under Title I, Part A, control of funds and title to materials, equipment,
        and property must be in public agency. With respect to the CARES Act programs,
        this provision is superseded by section 18005(b) of the CARES Act, which also
        requires public control of funds. (See Question #5).

8. Must an LEA offer to provide equitable services under the CARES Act programs
to students and teachers in all non-public schools located in the LEA, even if a non-
public school has not previously participated in equitable services under Title I, Part
A or Title VIII of the ESEA?

Yes. An LEA must offer to provide equitable services under the CARES Act programs to
students and teachers in all non-public schools located in the LEA, even if a non-public
school has not previously participated under Title I, Part A or Title VIII of the ESEA.

9. Are all students and teachers in a non-public school eligible to receive equitable
services under the CARES Act programs?

Yes. All students and teachers in a non-public school are eligible to receive equitable
services under the CARES Act programs, unless a Governor (under the GEER Fund) or an
SEA (through the SEA reserve under the ESSER Fund) targets funds for a specific purpose
or population of public and non-public school students. Unlike Title I, Part A, equitable
services under the CARES Act programs are not based on residence in a participating Title



                                             5
      Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 75 of 88

I public school attendance area and are also not limited only to low-achieving students and
their teachers.

10. How does an LEA determine the proportional share of funds that must be
reserved to provide equitable services to non-public school students and teachers
under the CARES Act programs?

    A. What is the base amount on which the proportional share is determined?

       Under ESEA section 1117(a)(4)(A)(ii), an LEA must determine the proportional
       share available for equitable services from the total amount of Title I, Part A funds
       it receives prior to reserving funds for allowable expenditures such as
       administrative costs or districtwide expenditures, and before making allocations to
       participating public schools. Because section 18005(a) of the CARES Act requires
       an LEA to provide equitable services under the CARES Act programs “in the same
       manner as provided under section 1117,” an LEA must use the total allocation it
       receives under each CARES Act program to determine the proportional share
       available for equitable services before reserving funds for other purposes.

    B. What data does an LEA use to determine the proportional share?

       An LEA uses enrollment data in non-public schools whose students and teachers
       will participate under the CARES Act programs compared to enrollment in public
       schools in the LEA to determine the proportional share. Under the CARES Act
       programs, services are available for all students—public and non-public—without
       regard to poverty, low achievement, or residence in a participating Title I public
       school attendance area. An LEA that receives CARES Act funds uses those funds
       to provide educational services to students in both public and non-public schools
       through a broad range of allowable activities. Using enrollment to determine the
       proportional share from which to provide equitable services will contribute to the
       equitable treatment of children and teachers within the statutory universe of
       permissible uses for CARES Act dollars by allowing all students and teachers in a
       non-public school to receive services that are equitable compared to those available
       to all public school students and teachers. (See ESEA section 1117(a)(3)).

    C. How does an LEA calculate the proportional share?

       To calculate the proportional share for equitable services under the CARES Act
       programs, an LEA determines the overall number of children who are enrolled in
       public schools and non-public schools in the LEA that wish to participate under one
       or both CARES Act programs. Using the proportion of students who are enrolled in
       participating non-public schools, the LEA determines the amount of funds available
       for equitable services based on that proportional share of the LEA’s total allocation
       under each CARES Act program separately. For example, an LEA receiving
       $100,000 under the GEER Fund and $900,000 under the ESSER Fund, and with
       1,350 public school students and 150 non-public school students, would determine
       the proportional share as follows:




                                             6
      Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 76 of 88

             EXAMPLE – DETERMINING THE PROPORTIONAL SHARE
                                        Public         Non-Public*     Total
    Enrollment                           1,350                  150    1,500
    Proportion                             90%                 10%     100%
    Proportional Share                 $90,000              $10,000 $100,000
    GEER Fund
    Proportional Share                $810,000              $90,000 $900,000
    ESSER Fund
   *Non-public schools participating under the CARES Act programs.

11. After an LEA has determined the proportional share of funds for equitable
services under each CARES Act program, how does it then determine the amount of
funds available for services to students and teachers in individual non-public schools?

For consultation purposes, in order to determine what equitable services to provide to
students and teachers in a given non-public school, an LEA, after reserving funds that are
reasonable and necessary for administering equitable services under the CARES Act
programs, would divide the remainder of the proportional share of funds available for
equitable services by the total enrollment in non-public schools whose students and
teachers will participate in each of the CARES Act programs to obtain a per-pupil amount.
The LEA would then multiply that per-pupil amount by the enrollment in an individual
non-public school to determine the amount of services the LEA can provide to students
and teachers in that school. With agreement between the LEA and appropriate non-public
school officials, the LEA may pool funds among a group of non-public schools and
provide equitable services to students and teachers in non-public schools within the pool
based on need without regard to how the funds were generated. (See ESEA section
1117(b)(1)(J)(i)).

12. Do the requirements in 34 C.F.R. § 200.66 apply to equitable services under the
CARES Act programs?

No. The requirements in 34 C.F.R. § 200.66 do not apply to equitable services under the
CARES Act programs. 34 C.F.R. § 200.66 is a Title I, Part A regulation that requires an
LEA to provide Title I, Part A services that (1) supplement, and in no case supplant, the
services that would, in the absence of Title I, Part A services, be available to participating
non-public school students; and (2) only meet the needs of participating non-public school
students and not the needs of the non-public school or the general needs of children in the
non-public school. These provisions are necessary in the Title I, Part A context because
equitable services must be supplemental to what non-public students otherwise receive and
may only be provided to low-achieving students who reside in a participating Title I public
school attendance area and attend a non-public school.

Equitable services under the CARES Act programs are much broader than under Title I,
Part A. Equitable services under the CARES Act programs, by definition, may benefit a
non-public school, such as purchasing supplies to sanitize and clean the facility, or all
students in a non-public school, such as any activity authorized under the ESEA. Unlike
Title I, they are not based on residence in a participating Title I public school attendance



                                              7
      Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 77 of 88

area or limited only to low-achieving students. Moreover, the CARES Act does not have a
supplement not supplant requirement.

13. Is a non-public school whose students and teachers receive equitable services
under the CARES Act programs a “recipient of Federal financial assistance”?

No. A non-public school whose students and teachers receive equitable services under the
CARES Act programs is not a “recipient of Federal financial assistance.” A public agency
must control and administer the CARES Act funds; in other words, no funds may go
directly to a non-public school. (See Question #5). Thus, a non-public school is not a
recipient of Federal financial assistance by virtue of its students and teachers receiving
equitable services from an LEA under a CARES Act program. As a result, certain Federal
requirements that apply to a recipient of Federal financial assistance are not directly
applicable to a non-public school whose students or teachers receive equitable services
under the CARES Act programs, unless the school otherwise receives Federal financial
assistance for other purposes.

14. What services and benefits under the CARES Act programs are available to non-
public school students and teachers?

In general, the services and benefits available to non-public school students and teachers
are the same as those available to public school students and teachers. Specifically, the
ESSER funds that flow to LEAs by formula may be used for a broad range of allowable
activities. (See section 18003(d) of the CARES Act). The ESSER funds that an SEA may
reserve for State purposes may also be used for a broad range of activities to address issues
responding to COVID-19, unless the SEA decides to target them for a specific purpose or
population of public and non-public school students. For example, an SEA could target the
SEA reserve to provide technology to support distance learning for public and non-public
school students from low-income families. (See section 18003(e) of the CARES Act).
Similarly, a Governor may target GEER funds that it makes available to an LEA for a
specific purpose or population of public and non-public school students. (See section
18002(c)(1) or (3) of the CARES Act).
In sum, equitable services permitted under sections 18002(c)(1) or (3), as applicable, and
18003(d) of the CARES Act must be available to best meet the needs of non-public school
students and teachers, as determined through timely and meaningful consultation and
consistent with any specific purposes established by a Governor under the GEER Fund or
SEA through the SEA reserve under the ESSER Fund, regardless of the specific uses
determined by the LEA to meet its own students’ and teachers’ particular needs.
As noted in Question #5, the control of any services or assistance provided to students and
teachers in a non-public school, and title to materials, equipment, and property purchased
with CARES Act funds, must be in a public agency and a public agency must administer
those funds, materials, equipment, and property. A public entity must provide those
services either directly or through a contract with a public or private entity.




                                              8
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 78 of 88




                        Exhibit B
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 79 of 88
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 80 of 88
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 81 of 88
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 82 of 88
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 83 of 88
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 84 of 88
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 85 of 88
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 86 of 88
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 87 of 88
Case 3:20-cv-04478-SK Document 24 Filed 07/17/20 Page 88 of 88
